Exhibit 10.2

 

 

 

TRANSITION SERVICES AGREEMENT

dated as of August 31, 2009

between

CARDINAL HEALTH, INC.

and

CAREFUSION CORPORATION

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I          DEFINITIONS    1   Section 1.01.   
Certain Defined Terms    1 ARTICLE II         SERVICES, DURATION AND SERVICES
MANAGERS    3   Section 2.01.    Services    3   Section 2.02.    Duration of
Services    4   Section 2.03.    Additional Unspecified Services    4   Section
2.04.    New Services    5   Section 2.05.    Transition Services Managers    5
  Section 2.06.    Personnel    6 ARTICLE III       CARDINAL HEALTH MATERIALS   
7   Section 3.01.    Corporate Policies    7   Section 3.02.    Limitation on
Rights and Obligations with Respect to the Cardinal Health Materials    7
ARTICLE IV       OTHER ARRANGEMENTS    8   Section 4.01.    Software and
Software Licenses    8 ARTICLE V        ADDITIONAL AGREEMENTS    9   Section
5.01.    Cardinal Health Computer-Based and Other Resources    9   Section 5.02.
   Co-location and Facilities Matters    10   Section 5.03.    Access    11  
Section 5.04.    Cooperation    12 ARTICLE VI       COSTS AND DISBURSEMENTS   
12   Section 6.01.    Costs and Disbursements    12   Section 6.02.    Taxes   
13   Section 6.03.    No Right to Set-Off    13 ARTICLE VII      STANDARD FOR
SERVICE    14   Section 7.01.    Standard for Service    14   Section 7.02.   
Disclaimer of Warranties    14   Section 7.03.    Compliance with Laws and
Regulations    15 ARTICLE VIII     LIMITED LIABILITY AND INDEMNIFICATION    15  
Section 8.01.    Consequential and Other Damages    15   Section 8.02.   
Limitation of Liability    15   Section 8.03.    Obligation To Reperform;
Liabilities    15

 

i



--------------------------------------------------------------------------------

  Section 8.04.    Release and Recipient Indemnity    15   Section 8.05.   
Provider Indemnity    16   Section 8.06.    Indemnification Procedures    16  
Section 8.07.    Liability for Payment Obligations    16   Section 8.08.   
Exclusion of Other Remedies    16 ARTICLE IX        DISPUTE RESOLUTION    16  
Section 9.01.    Dispute Resolution    16 ARTICLE X         TERM AND TERMINATION
   17   Section 10.01.    Term and Termination    17   Section 10.02.    Effect
of Termination    19   Section 10.03.    Force Majeure    19 ARTICLE
XI        GENERAL PROVISIONS    19   Section 11.01.    No Agency    19   Section
11.02.    Subcontractors    20   Section 11.03.    Treatment of Confidential
Information    20   Section 11.04.    Further Assurances    21   Section 11.05.
   Notices    21   Section 11.06.    Severability    22   Section 11.07.   
Entire Agreement    22   Section 11.08.    No Third-Party Beneficiaries    22  
Section 11.09.    Governing Law    22   Section 11.10.    Amendment    23  
Section 11.11.    Rules of Construction    23   Section 11.12.    Counterparts
   23   Section 11.13.    Assignability    23   Section 11.14.    Waiver of Jury
Trial    24   Section 11.15.    Non-Recourse    25   ANNEX A          Cardinal
Health Materials   

 

ii



--------------------------------------------------------------------------------

  ANNEX B          Software Fee Arrangement      ANNEX C          Compliance
Requirements for Services      EXHIBIT I          Services Managers     
SCHEDULE A          Cardinal Health Services      SCHEDULE B          Cardinal
Health Facilities      SCHEDULE C          CareFusion Services      SCHEDULE D
         CareFusion Facilities   

 

iii



--------------------------------------------------------------------------------

This Transition Services Agreement, dated as of August 31, 2009 (this
“Agreement”), is made between Cardinal Health, Inc., an Ohio corporation
(“Cardinal Health”), and CareFusion Corporation, a Delaware corporation
(“CareFusion”).

RECITALS

WHEREAS, Cardinal Health and CareFusion entered into the Separation Agreement,
dated as of July 22, 2009 (as amended, modified or supplemented from time to
time in accordance with its terms, the “Separation Agreement”).

WHEREAS, pursuant to the Separation Agreement, the Parties (as defined below)
agreed that (a) Cardinal Health shall provide or cause to be provided to
CareFusion (and/or its Affiliates on the date of this Agreement immediately
after giving effect to the Distribution (as defined in the Separation
Agreement), collectively referred to as the “CareFusion Entities”) certain
services, use of facilities and other assistance on a transitional basis and in
accordance with the terms and subject to the conditions set forth in this
Agreement and (b) CareFusion shall provide or cause to be provided to Cardinal
Health (and/or its Affiliates on the date of this Agreement immediately after
giving effect to the Distribution, collectively referred to as the “Cardinal
Health Entities”) certain services, use of facilities and other assistance on a
transitional basis and in accordance with the terms and subject to the
conditions set forth in this Agreement; and

WHEREAS, the Separation Agreement requires execution and delivery of this
Agreement by Cardinal Health and CareFusion on or prior to the Distribution Date
(as defined in the Separation Agreement).

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms. (a) Unless otherwise defined in this
Agreement, all capitalized terms used in this Agreement shall have the same
meaning as in the Separation Agreement.

(b) The following capitalized terms used in this Agreement shall have the
meanings set forth below:

“Additional Services” shall have the meaning set forth in Section 2.03(a).

“Agreement” shall have the meaning set forth in the Preamble.

“Cardinal Health” shall have the meaning set forth in the Preamble.

“Cardinal Health Entities” shall have the meaning set forth in the Recitals.



--------------------------------------------------------------------------------

“Cardinal Health Facilities” shall have the meaning set forth in
Section 5.02(a).

“Cardinal Health Materials” shall have the meaning set forth in Section 3.01(a).

“Cardinal Health Services” shall have the meaning set forth in Section 2.01.

“Cardinal Health Services Manager” shall have the meaning set forth in
Section 2.05(a).

“CareFusion” shall have the meaning set forth in the Preamble.

“CareFusion Entities” shall have the meaning set forth in the Recitals.

“CareFusion Facilities” shall have the meaning set forth in Section 5.02(a).

“CareFusion Services” shall have the meaning set forth in Section 2.01.

“CareFusion Services Manager” shall have the meaning set forth in
Section 2.05(b).

“Confidential Information” shall have the meaning set forth in Section 11.03(a).

“Dispute” shall have the meaning set forth in Section 9.01(a).

“Facilities” shall have the meaning set forth in Section 5.02(b).

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf), which by its nature could not
have been reasonably foreseen by such Party (or such Person), or, if it could
have been reasonably foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism or failure of energy sources or distribution
facilities. Notwithstanding the foregoing, the receipt by a Party of an
unsolicited takeover offer or other acquisition proposal, even if unforeseen or
unavoidable, and such Party’s response thereto shall not be deemed an event of
Force Majeure.

“Interest Payment” shall have the meaning set forth in Section 6.01(b).

“New Services” shall have the meaning set forth in Section 2.04(a).

“Party” means Cardinal Health and CareFusion individually, and “Parties” means
Cardinal Health and CareFusion collectively, and, in each case, their permitted
successors and assigns.

“Provider” means the Party or its Subsidiary or Affiliate providing a Service
under this Agreement.

“Provider Indemnified Party” shall have the meaning set forth in Section 8.04.

 

2



--------------------------------------------------------------------------------

“Recipient” means the Party or its Subsidiary or Affiliate to whom a Service
under this Agreement is being provided.

“Recipient Indemnified Party” shall have the meaning set forth in Section 8.05.

“Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, attorney or other representative of such
person.

“Schedule(s)” shall have the meaning set forth in Section 2.02.

“Separation Agreement” shall have the meaning set forth in the Preamble.

“Service Charges” shall have the meaning set forth in Section 6.01(a).

“Service Extension” shall have the meaning set forth in Section 10.01(d).

“Service Increases” shall have the meaning set forth in Section 2.03(b).

“Services” shall have the meaning set forth in Section 2.01.

“Termination Charges” shall mean, with respect to the early termination of any
Service (i) prior to the expiration of the applicable minimum service period or
(ii) without the requisite early termination notice, in each case, as set forth
in the Schedule relating to such Service, a monthly amount equal to any and all
Services Charges payable by the Recipient in connection with such Service
(x) for the remainder of the applicable minimum service period, if any, or
(y) if there is no minimum service period, for the remainder of the term of such
Service, in each case, as set forth on the applicable Schedule and payable on a
monthly basis in accordance with Section 6.01(a); provided, that the Provider
shall use its commercially reasonable efforts to reduce any costs, fees or
expenses incurred by the Provider or payable to any unaffiliated third-party
provider in connection with the provision of such Service and credit any such
reductions against the Termination Charges payable by the Recipient (for the
avoidance of doubt, no Termination Charges shall be payable by a Recipient with
respect to the early termination of a Service in accordance with
Section 10.01(b) and after the minimum service period applicable to such Service
set forth in the applicable Schedule).

ARTICLE II

SERVICES, DURATION AND SERVICES MANAGERS

Section 2.01. Services. Subject to the terms and conditions of this Agreement,
(a) Cardinal Health shall provide (or cause to be provided) to CareFusion
Entities the services and access to facilities listed on Schedule A and Schedule
B to this Agreement (the “Cardinal Health Services”) and (b) CareFusion shall
provide (or cause to be provided) to the Cardinal Health Entities the services
and access to facilities listed on Schedule C and Schedule D to this Agreement
(the “CareFusion Services,” and, collectively with the Cardinal Health Services,
any Additional Services, any Service Increases and any New Services, the
“Services”). All of the Services shall be for the sole use and benefit of the
respective Recipient and its respective Party. For the avoidance of doubt, none
of the Services listed on any Schedule shall require the relevant Provider to
provide the legal services of any attorney to the Recipient in connection with
any such Service and the Recipient shall be responsible for obtaining legal
services on its own.

 

3



--------------------------------------------------------------------------------

Section 2.02. Duration of Services. Subject to the terms of this Agreement, each
of Cardinal Health and CareFusion shall provide or cause to be provided to the
respective Recipients each Service until the earlier to occur of, with respect
to each such Service, (i) the expiration of the period of the maximum duration
for such Service as set forth on Schedule A, Schedule B, Schedule C or Schedule
D (each a “Schedule”, and collectively, the “Schedules”) or (ii) the date on
which such Service is terminated under Section 10.01(b); provided, however, that
each Recipient shall use its commercially reasonable efforts in good faith to
transition itself to a stand-alone entity with respect to each Service during
the period for such Service as set forth in the relevant Schedules; and
provided, further, to the extent that a Provider’s ability to provide a Service
is dependent on the continuation of either a Cardinal Health Service or a
CareFusion Service (and such dependence has been made known to the other Party),
as the case may be, the Provider’s obligation to provide such dependent Service
shall terminate automatically with the termination of such supporting Cardinal
Health Service or supporting CareFusion Service, as the case may be.

Section 2.03. Additional Unspecified Services. (a) After the date of this
Agreement, if Cardinal Health or CareFusion (i) identifies a service that
(x) the Cardinal Health Entities provided to the CareFusion Business prior to
the Distribution Date that CareFusion reasonably needs in order for the
CareFusion Business to continue to operate in substantially the same manner in
which the CareFusion Business operated prior to the Distribution Date, and such
service was not included on Schedule A or Schedule B (other than because the
Parties agreed such service shall not be provided), or (y) the CareFusion
Entities provided to Cardinal Health or its Affiliates prior to the Distribution
Date that Cardinal Health reasonably needs in order for the Cardinal Health
Business to continue to operate in substantially the same manner in which the
Cardinal Health Business operated prior to the Distribution Date, and such
service was not included on Schedule C or Schedule D (other than because the
Parties agreed such service shall not be provided), and (ii) provides written
notice to the other party within one hundred twenty (120) days following the
Distribution Date requesting such additional services, then such other party
shall provide such requested additional services (such additional services, the
“Additional Services”). In connection with any request for Additional Services
in accordance with this Section 2.03(a), the Cardinal Health Services Manager
and the CareFusion Services Manager shall in good faith negotiate the terms of a
supplemental Schedule, which terms shall be consistent with the terms of, and
the pricing methodology used for, similar Services provided under this
Agreement. The Parties shall agree to the applicable Service Charge and the
supplemental Schedule shall describe in reasonable detail the nature, scope,
service period(s), termination provisions and other terms applicable to such
Additional Services. Each supplemental Schedule, as agreed to in writing by the
Parties, shall be deemed part of this Agreement as of the date of such agreement
and the Additional Services set forth therein shall be deemed “Services”
provided under this Agreement, in each case subject to the terms and conditions
of this Agreement.

(b) After the date of this Agreement, if (i) (x) a Recipient requests or (y) a
Provider reasonably determines that the Recipient’s business requires, the
Provider to increase, relative to historical levels prior to the Distribution
Date, the volume, amount, level or frequency, as applicable, of any Service
provided by such Provider and (ii) such increase is reasonably determined by the

 

4



--------------------------------------------------------------------------------

Recipient as necessary for the Recipient to operate its businesses (such
increases, the “Service Increases”), then such Provider shall provide the
Service Increases in accordance with such request; provided, that no Party shall
be obligated to provide any Service Increase if it does not, in its reasonable
judgment, have adequate resources to provide such Service Increase or if the
provision of such Service Increase would significantly disrupt the operation of
its businesses. In connection with any request for Service Increases in
accordance with this Section 2.03(b), the Cardinal Health Services Manager and
the CareFusion Services Manager shall in good faith negotiate the terms of an
amendment to the applicable Schedule, which amendment shall be consistent with
the terms of, and the pricing methodology used for, the applicable Service. Each
amended Schedule, as agreed to in writing by the Parties, shall be deemed part
of this Agreement as of the date of such agreement and the Service Increases set
forth therein shall be deemed a part of the “Services” provided under this
Agreement, in each case subject to the terms and conditions of this Agreement.

Section 2.04. New Services. (a) From time to time during the term of this
Agreement, either Party may request the other Party to provide additional or
different services which such other Party is not expressly obligated to provide
under this Agreement (the “New Services”). The Party receiving such request
shall consider such request in good faith and shall use commercially reasonable
efforts to provide any such New Services; provided, that no Party shall be
obligated to provide any New Services if it does not, in its reasonable
judgment, have adequate resources to provide such New Services or if the
provision of such New Services would significantly disrupt the operation of its
businesses; and, for the avoidance of doubt, neither Party shall have any
obligation to provide New Services if, after negotiations between the Parties
pursuant to Section 2.04(b), the Parties fail to reach an agreement with respect
to the terms (including the Service Charges) applicable to the provision of such
New Services.

(b) In connection with any request for New Services in accordance with
Section 2.04(a), the Cardinal Health Services Manager and the CareFusion
Services Manager shall in good faith (i) negotiate the applicable Service Charge
and the terms of a supplemental Schedule, which supplemental Schedule shall
describe in reasonable detail the nature, scope, service period(s), termination
provisions and other terms applicable to such New Services, and (ii) determine
any costs and expenses, including any start-up costs and expenses, that would be
incurred by the Provider in connection with the provision of such New Services,
which costs and expenses shall be borne solely by the Recipient. Each
supplemental Schedule, as agreed to in writing by the Parties, shall be deemed
part of this Agreement as of the date of such agreement and the New Services set
forth therein shall be deemed “Services” provided under this Agreement, in each
case subject to the terms and conditions of this Agreement.

Section 2.05. Transition Services Managers. (a) Cardinal Health hereby appoints
and designates the individual holding the Cardinal Health position set forth on
Exhibit I to act as its initial services manager (the “Cardinal Health Services
Manager”), who will be directly responsible for coordinating and managing the
delivery of the Cardinal Health Services and have authority to act on Cardinal
Health’s behalf with respect to matters relating to this Agreement. The Cardinal
Health Services Manager will work with the personnel of the Cardinal Health
Entities to periodically address issues and matters raised by CareFusion
relating to this Agreement. Notwithstanding the requirements of Section 11.05,
all communications from CareFusion to Cardinal Health pursuant to this

 

5



--------------------------------------------------------------------------------

Agreement regarding routine matters involving the Services set forth on the
Schedules shall be made through the Cardinal Health Services Manager, or such
other individual as specified by the Cardinal Health Services Manager in writing
and delivered to CareFusion by email or facsimile transmission with receipt
confirmed. Cardinal Health shall notify CareFusion of the appointment of a
different Cardinal Health Services Manager, if necessary, in accordance with
Section 11.05.

(b) CareFusion hereby appoints and designates the individual holding the
CareFusion position set forth on Exhibit I to act as its initial services
manager (the “CareFusion Services Manager”), who will be directly responsible
for coordinating and managing the delivery of CareFusion Services and have
authority to act on CareFusion’s behalf with respect to matters relating to this
Agreement. The CareFusion Services Manager will work with the personnel of
CareFusion Entities to periodically address issues and matters raised by
Cardinal Health relating to this Agreement. Notwithstanding the requirements of
Section 11.05, all communications from Cardinal Health to CareFusion pursuant to
this Agreement regarding routine matters involving the Services set forth on the
Schedules shall be made through the CareFusion Services Manager or such other
individual as specified by the CareFusion Services Manager in writing and
delivered to Cardinal Health by email or facsimile transmission with receipt
confirmed. CareFusion shall notify Cardinal Health of the appointment of a
different CareFusion Services Manager, if necessary, in accordance with
Section 11.05.

Section 2.06. Personnel. (a) The Provider of any Service will make available to
the Recipient of such Service such personnel as may be necessary to provide such
Service. The Provider will have the right, in its reasonable discretion, to
(i) designate which personnel it will assign to perform such Service, and
(ii) remove and replace such personnel at any time, so long as there is no
resulting increase in costs or decrease in the level of service for the
Recipient; provided, however, that the Provider will use its commercially
reasonable efforts to limit the disruption to the Recipient in the transition of
the Services to different personnel.

(b) In the event that the provision of any Service by the Provider requires, as
set forth in the Schedules, the cooperation and services of the applicable
personnel of the Recipient, the Recipient will make available to the Provider
such personnel (who shall be appropriately qualified for purposes of the
provision of such Service by the Provider) as may be necessary for the Provider
to provide such Service. The Recipient will have the right, in its reasonable
discretion, to (i) designate which personnel it will make available to the
Provider in connection with the provision of such Service, and (ii) remove and
replace such personnel at any time, so long as there is no resulting increase in
costs to, or any adverse effect to the provision of such Service by, the
Provider; provided, however, that the Recipient will use its commercially
reasonable efforts to limit the disruption to the Provider in the transition of
such personnel. The Provider may, in its reasonable discretion and following
discussions with the Recipient, request the Recipient to remove and/or replace
any such personnel from their roles in respect of the Services being provided by
the Provider. All personnel of the Recipient made available to the Provider
pursuant to this Section 2.06(b) shall be dedicated full-time to the provision
of the applicable Services in accordance with the direction of the Provider and
shall be instructed to comply with the applicable policies and guidelines of the
Provider, including any policies and guidelines relating to enterprise
information technology (EIT).

 

6



--------------------------------------------------------------------------------

(c) No Provider shall be liable under this Agreement for any Liabilities
incurred by the Recipient Indemnified Parties that are primarily attributable
to, or that are a consequence of, any actions or inactions of the personnel of
the Recipient, except for any such actions or inactions undertaken pursuant to
the direction of the Provider.

ARTICLE III

CARDINAL HEALTH MATERIALS

Section 3.01. Corporate Policies. (a) Cardinal Health shall provide CareFusion
access and rights to those policies and manuals published on the Cardinal Health
Intranet and listed in Annex A (the “Cardinal Health Materials”). Subject to the
terms and conditions of this Agreement, Cardinal Health grants to CareFusion a
non-exclusive, royalty-free, fully paid-up, worldwide license to create or have
created materials based on the Cardinal Health Materials for distribution to
employees and suppliers of CareFusion and use such materials in the operation of
the CareFusion Business in substantially the same manner as the Cardinal Health
Materials were used by Cardinal Health prior to the Distribution. It is
understood and agreed that Cardinal Health makes no representation or warranty,
express or implied, as to the accuracy or completeness of any of the Cardinal
Health Materials, as to the noninfringement of any of the Cardinal Health
Materials or as to the suitability of any of the Cardinal Health Materials for
use by CareFusion in respect of its business or otherwise.

(b) Notwithstanding the foregoing and except as may be permitted under the
Transitional Trademark License Agreement, dated as of the date hereof, by and
between Cardinal Health and CareFusion, the text of any materials related to or
based upon any of the Cardinal Health Materials created by or for CareFusion may
not contain any references to Cardinal Health (or any use of Cardinal Health’s
marks, names, trade dress, logos or other source or business identifiers,
including the Cardinal Health Name and Cardinal Health Marks), Cardinal Health’s
publications, Cardinal Health’s personnel (including senior management),
Cardinal Health’s management structures or any other indication that such
materials are based upon any of the Cardinal Materials.

Section 3.02. Limitation on Rights and Obligations with Respect to the Cardinal
Health Materials. (a) Cardinal Health shall have no obligation to (i) notify
CareFusion of any changes or proposed changes to any of the Cardinal Health
Materials, (ii) include CareFusion in any consideration of proposed changes to
any of the Cardinal Health Materials, (iii) provide draft changes of any of the
Cardinal Health Materials to CareFusion for review and/or comment or
(iv) provide CareFusion with any updated materials relating to any of the
Cardinal Health Materials. CareFusion acknowledges and agrees that, except as
expressly set forth above, Cardinal Health reserves all rights (including all
Intellectual Property rights) in, to and under the Cardinal Health Materials and
no rights with respect to ownership or use, except as otherwise expressly
provided in this Agreement, shall vest in CareFusion. The Parties acknowledge
and agree that the Cardinal Health Materials are the Confidential Information of
Cardinal Health. CareFusion shall use at least the same degree of care to
prevent and restrain the unauthorized use or disclosure of any materials created
by or for CareFusion that are based upon any of the Cardinal Health Materials as
it uses for its other confidential information of a like nature, but in no event
less than a reasonable degree of care. CareFusion will allow Cardinal Health
reasonable access to personnel and information as reasonably

 

7



--------------------------------------------------------------------------------

necessary to determine CareFusion’s compliance with the provisions set forth
above; provided, however, such access shall not unreasonably interfere with any
of the business or operations of CareFusion. Subject to Section 9.01, in the
event that Cardinal Health determines that CareFusion has not materially
complied with some or all of its obligations with respect to any or all of the
Cardinal Health Materials, Cardinal Health may terminate CareFusion’s rights
with respect to such Cardinal Health Materials upon written notice to CareFusion
and, in such case, Cardinal Health shall be entitled to require such Cardinal
Health Materials to be returned to Cardinal Health or destroyed and any
materials created by or for CareFusion that are based upon such Cardinal Health
Materials to be destroyed (with such destruction certified by CareFusion in
writing to Cardinal Health promptly after such termination).

(b) If CareFusion determines to cease to avail itself of any of the Cardinal
Health Materials or upon expiration or termination of any period during which
CareFusion is permitted to use any of the Cardinal Health Materials, Cardinal
Health and CareFusion shall cooperate in good faith to take reasonable and
appropriate actions to effectuate such determination, expiration or termination,
to arrange for the return to Cardinal Health or destruction of such Cardinal
Health Materials and to protect Cardinal Health’s rights and interests in such
Cardinal Health Materials.

ARTICLE IV

OTHER ARRANGEMENTS

Section 4.01. Software and Software Licenses. (a) If and to the extent requested
by CareFusion, Cardinal Health shall use commercially reasonable efforts to
assist CareFusion in its efforts to obtain licenses (or other appropriate
rights) to use, duplicate and distribute, as necessary and applicable, certain
computer software necessary for Cardinal Health to provide, or CareFusion to
receive, Cardinal Health Services (which assistance shall include providing
CareFusion the opportunity to receive a copy of, or participate in, any
communication between Cardinal Health and the applicable third party licensor in
connection therewith); provided, however, that Cardinal Health and CareFusion
shall identify the specific types and quantities of any such software licenses;
provided, further, that, subject to the terms set forth in Annex B, Cardinal
Health shall not be required to pay any fees or other payments or incur any
obligations or liabilities to enable CareFusion to obtain any such license or
rights; provided, further, that Cardinal Health shall not be required to seek
broader rights or more favorable terms for CareFusion than those applicable to
Cardinal Health or CareFusion, as the case may be, prior to the date of this
Agreement or as may be applicable to Cardinal Health from time to time
hereafter; and, provided, further, that, subject to the terms set forth in Annex
B, CareFusion shall bear only those costs that relate directly to obtaining such
licenses (or other appropriation rights) in the ordinary course, which shall not
include any payments relating to the discharge of Excluded Liabilities which are
not related to the provision of Cardinal Health Services. The Parties
acknowledge and agree that there can be no assurance that Cardinal Health’s
efforts will be successful or that CareFusion will be able to obtain such
licenses or rights on acceptable terms or at all and, where Cardinal Health
enjoys rights under any enterprise or site license or similar license, the
Parties acknowledge that such license typically precludes partial transfers or
assignments or operation of a service bureau on behalf of unaffiliated entities.
In the event that CareFusion is unable to obtain such software licenses, the
Parties shall work

 

8



--------------------------------------------------------------------------------

together using commercially reasonable efforts to obtain an alternative software
license to allow Cardinal Health to provide, or CareFusion to receive, such
Cardinal Health Services, and the Parties shall negotiate in good faith an
amendment to the applicable Schedule to reflect any such new arrangement, which
amended Schedule shall not require CareFusion to pay for any fees, expenses or
costs relating to the software license that CareFusion was unable to obtain
pursuant to the provisions of this Section 4.01(a).

(b) If and to the extent requested by Cardinal Health, CareFusion shall use
commercially reasonable efforts to assist Cardinal Health in its efforts to
obtain licenses (or other appropriate rights) to use, duplicate and distribute,
as necessary and applicable, certain computer software necessary for CareFusion
to provide, or Cardinal Health to receive, CareFusion Services (which assistance
shall include providing Cardinal Health the opportunity to receive a copy of, or
participate in, any communication between CareFusion and the applicable third
party licensor in connection therewith); provided, however, that Cardinal Health
and CareFusion shall identify the specific types and quantities of any such
software licenses; provided, further, that, subject to the terms set forth in
Annex B, CareFusion shall not be required to pay any fees or other payments or
incur any obligations or liabilities to enable Cardinal Health to obtain any
such license or rights; provided, further, that CareFusion shall not be required
to seek broader rights or more favorable terms for Cardinal Health than those
applicable to Cardinal Health or CareFusion, as the case may be, prior to the
date of this Agreement or as may be applicable to CareFusion from time to time
hereafter; and, provided, further, that, subject to the terms set forth in Annex
B, Cardinal Health shall bear only those costs that relate directly to obtaining
such licenses (or other appropriation rights) in the ordinary course, which
shall not include any payments relating to the discharge of CareFusion
Liabilities which are not related to the provision of CareFusion Services. The
Parties acknowledge and agree that there can be no assurance that CareFusion’s
efforts will be successful or that Cardinal Health will be able to obtain such
licenses or rights on acceptable terms or at all and, where CareFusion enjoys
rights under any enterprise or site license or similar license, the Parties
acknowledge that such license typically precludes partial transfers or
assignments or operation of a service bureau on behalf of unaffiliated entities.
In the event that Cardinal Health is unable to obtain such software licenses,
the Parties shall work together using commercially reasonable efforts to obtain
an alternative software license to allow CareFusion to provide, or Cardinal
Health to receive, such CareFusion Services, and the Parties shall negotiate in
good faith an amendment to the applicable Schedule to reflect any such new
arrangement, which amended Schedule shall not require Cardinal Health to pay for
any fees, expenses or costs relating to the software license that Cardinal
Health was unable to obtain pursuant to the provisions of this Section 4.01(b).

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.01. Cardinal Health Computer-Based and Other Resources. (a) As of the
date of this Agreement, except as otherwise expressly provided in the Separation
Agreement or in any other Transaction Documents, or unless required in
connection with the performance of or delivery of a Service, CareFusion and its
Affiliates shall cease to use and shall have no further access to, and Cardinal
Health shall have no obligation to otherwise provide, the

 

9



--------------------------------------------------------------------------------

Cardinal Health Intranet and other owned or licensed computer software,
networks, hardware or technology of Cardinal Health or its Affiliates and shall
have no access to, and Cardinal Health shall have no obligation to otherwise
provide, computer-based resources (including e-mail and access to Cardinal
Health’s or its Affiliates’ computer networks and databases) that require a
password or are available on a secured access basis only. From and after the
date of this Agreement, CareFusion and its Affiliates shall cause all of their
personnel having access to the Cardinal Health Intranet or such other computer
software, networks, hardware, technology or computer based resources pursuant to
the Separation Agreement, any Transaction Document or in connection with
performance, receipt or delivery of a Service to comply with all security
guidelines (including physical security, network access, internet security,
confidentiality and personal data security guidelines) of Cardinal Health and
its Affiliates (of which Cardinal Health provides CareFusion notice). CareFusion
shall ensure that the access contemplated by this Section 5.01 shall be used by
such personnel only for the purposes contemplated by, and subject to the terms
of, this Agreement.

(b) Except as expressly provided in the Separation Agreement or in any other
Transaction Documents or unless required in connection with the performance or
delivery of any Services, each of the Parties and its Affiliates shall cease
using (and shall cause their employees to cease using) the services made
available by the other Party and its Affiliates prior to the date of this
Agreement.

Section 5.02. Co-location and Facilities Matters. (a) Cardinal Health hereby
grants to CareFusion a limited license to use and access space at certain
facilities and to continue to use certain equipment located at such facilities
(including use of office security and badge services), in each case as listed in
Schedule B (the “Cardinal Health Facilities”), for substantially the same
purposes as used immediately prior to the date of this Agreement. CareFusion
hereby grants, or shall cause one or more of its Affiliates to grant, to
Cardinal Health a limited license to use and access space at certain facilities
and to continue to use certain equipment located at such facilities (including
use of office security and badge services), in each case as listed in Schedule D
(the “CareFusion Facilities”), for substantially the same purposes as used
immediately prior to the date of this Agreement. In the event that after the
date of this Agreement, either Cardinal Health or CareFusion determines that
there are other facilities where such Party needs or reasonably desires to
co-locate or that such Party does not require use of one or more of the Cardinal
Health Facilities or CareFusion Facilities, as the case may be, the Parties will
discuss such Party’s request and negotiate in good faith a mutually satisfactory
arrangement. For the avoidance of doubt, at each of the Cardinal Health
Facilities and CareFusion Facilities, Cardinal Health and CareFusion, as the
case may be, shall, in addition to providing access and the right to use such
facilities, shall provide to the personnel of Cardinal Health and CareFusion, as
the case may be, substantially all ancillary services that are provided as of
the date of this Agreement to its own personnel at such facility, such as, by
way of example and not limitation; reception, general maintenance (subject to
the immediately following sentence), janitorial, security (subject to the
immediately following sentence) and telephony services; access to duplication,
facsimile, printing and other similar office services; and use of cafeteria,
breakroom, restroom and other similar facilities. Unless otherwise provided in
the Schedules, such ancillary services (i) shall not include research and
development services or medical services and (ii) shall only include (A) in the
case of security, those services provided in connection with shared areas of a
Cardinal

 

10



--------------------------------------------------------------------------------

Health Facility or a CareFusion Facility, as the case may be, it being
understood that the Provider shall not provide security services to
Recipient-specific areas of Provider’s facility (to the extent that it is
reasonably practicable for Recipient to provide such services with respect to
any such Recipient-specific area) or security passes that permit entrance to
Provider-specific areas of Provider’s facility and (B) in the case of
maintenance services, those services historically provided that are general in
nature and within the scope of customary maintenance of ordinary wear and tear.

(b) The Parties shall only permit their authorized Representatives, contractors,
invitees or licensees to use CareFusion Facilities and Cardinal Health
Facilities (collectively, the “Facilities”), except as otherwise permitted by
the other Party in writing. Each Party shall, and shall cause its respective
Subsidiaries, Representatives, contractors, invitees or licensees to, vacate the
other Party’s Facilities at or prior to the expiration date relating to each
Facility set forth in Schedule B and Schedule D and shall deliver over to the
other Party or its Subsidiaries, as applicable, the Facilities in substantially
the same repair and condition at that date as on the date of this Agreement,
ordinary wear and tear excepted; provided, however, that in the event that the
third-party lease for a Facility specifies otherwise, the Party vacating a
Facility shall deliver over such Facility in such repair and condition (taking
into account the date that the Party began its occupation of such Facility) as
set forth in the third-party lease. In addition to the access rights provided
under Section 5.03, the Parties or their Subsidiaries, or the landlord in
respect of any third-party lease, shall have reasonable access to their
respective Facilities from time to time as reasonably necessary for the security
and maintenance thereof in accordance with past practice and the terms of any
third-party lease agreement, if applicable. The Parties agree to maintain
commercially appropriate and customary levels (in no event less than what is
required by the landlord under the applicable lease agreement) of property and
liability insurance in respect of the Facilities they occupy and the activities
conducted thereon and to be responsible for, and to indemnify and hold harmless
the other Party in accordance with Article VIII in respect of, the acts and
omissions of its Representatives, contractors, invitees and licensees. Each of
the Parties shall, and shall cause its Subsidiaries, Representatives,
contractors, invitees and licensees to, comply in all material respects with
(i) all Laws applicable to their use or occupation of any Facility including
those relating to environmental and workplace safety matters, (ii) the Party’s
applicable site rules, regulations, policies and procedures, and (iii) any
applicable requirements of any third-party lease governing any Facility. The
Parties shall not make, and shall cause their respective Subsidiaries,
Representatives, contractors, invitees and licensees to refrain from making, any
material alterations or improvements to the Facilities except with the prior
written approval of the other Party or its Subsidiaries, as applicable. The
Parties shall provide heating, cooling, electricity and other utility services
for the respective Facilities substantially consistent with levels provided
prior to the date of this Agreement. The rights granted pursuant to this
Section 5.02 shall be in the nature of a license and shall not create a
leasehold or other estate or possessory rights in CareFusion or Cardinal Health,
or their respective Subsidiaries, Representatives, contractors, invitees or
licensees, with respect to the Facilities.

Section 5.03. Access. (a) CareFusion shall, and shall cause its Subsidiaries to,
allow Cardinal Health and its Representatives reasonable access to the
facilities of CareFusion necessary for Cardinal Health to fulfill its
obligations under this Agreement.

 

11



--------------------------------------------------------------------------------

(b) Cardinal Health shall, and shall cause its Subsidiaries to, allow CareFusion
and its Representatives reasonable access to the facilities of Cardinal Health
necessary for CareFusion to fulfill its obligations under this Agreement.

(c) Notwithstanding the other rights of access of the Parties under this
Agreement, each Party shall, and shall cause its Subsidiaries to, afford the
other Party, its Subsidiaries and Representatives, following not less than five
(5) business days’ prior written notice from the other Party, reasonable access
during normal business hours to the facilities, information, systems,
infrastructure, and personnel of the relevant Providers as reasonably necessary
for the other Party to verify the adequacy of internal controls over information
technology, reporting of financial data and related processes employed in
connection with the Services, including in connection with verifying compliance
with Section 404 of the Sarbanes-Oxley Act of 2002; provided, however, such
access shall not unreasonably interfere with any of the business or operations
of such Party or its Subsidiaries.

Section 5.04. Cooperation. It is understood that it will require the significant
efforts of both Parties to implement this Agreement and to ensure performance of
this Agreement by the Parties at the agreed upon levels in accordance with all
of the terms and conditions of this Agreement. The Parties will cooperate,
acting in good faith and using commercially reasonable efforts, to effect a
smooth and orderly transition of the Services provided under this Agreement from
the Provider to the Recipient (including repairs & maintenance Services and the
assignment or transfer of the rights and obligations under any third-party
contracts relating to the Services); provided, however, that this Section 5.04
shall not require either Party to incur any out-of-pocket costs or expenses
unless and except as expressly provided in this Agreement or otherwise agreed to
in writing by the Parties.

ARTICLE VI

COSTS AND DISBURSEMENTS

Section 6.01. Costs and Disbursements. (a) Except as otherwise provided in this
Agreement or in the Schedules to this Agreement, a Recipient of Services shall
pay to the Provider of such Services a monthly fee for the Services (or category
of Services, as applicable) (each fee constituting a “Service Charge” and,
collectively, “Service Charges”), which Service Charges shall be agreed to by
the Parties from time to time and generally determined in accordance with the
applicable methodologies specified by the Parties. During the term of this
Agreement, the amount of a Service Charge for any Services (or category of
Services, as applicable) shall not increase, except to the extent of (i) any
increases described in the Annexes or as otherwise mutually agreed to by the
Parties, (ii) any Service Charges applicable to any Additional Services or New
Services, and (iii) any increase in the rates or charges imposed by any
third-party provider that is providing Services. All charges based on a monthly
or other time basis will be pro-rated based on actual days elapsed during the
period of service.

(b) The Provider shall deliver two (2) invoices to the Recipient on a monthly
basis, which shall consist of one (1) invoice relating to any Service Charges
payable on a fixed-fee basis and a separate invoice relating to any Service
Charges payable on a variable or pass-through basis, in each case, beginning on
the second (2nd) month following the Distribution Date, in arrears for the

 

12



--------------------------------------------------------------------------------

Service Charges due to the Provider under this Agreement. The Recipient shall
pay the amount of each such invoice by wire transfer to the Provider within
fifteen (15) days of the receipt of each such invoice, including appropriate
documentation as described herein, as instructed by the Provider; provided,
that, to the extent consistent with past practice with respect to Services
rendered outside the United States, payments may be made in local currency. If
the Recipient fails to pay such amount by such date, the Recipient shall be
obligated to pay to the Provider, in addition to the amount due, interest at an
annual interest rate of nine percent (9%) (the “Interest Payment”), accruing
from the date the payment was due through the date of actual payment. Together
with any monthly invoice for Service Charges that are payable on a variable or
pass-through basis delivered to the Recipient, the Provider shall provide the
Recipient with data and documentation (including copies of all applicable
third-party invoices, other than invoices for repair & maintenance Services)
reasonably satisfactory to the Recipient supporting the calculation of any
Service Charges that are variable from month to month (as a result of any
changes in the employee count of the Recipient, changes to the costs incurred by
the Provider from any third-party provider in relation to such Service, any
reduction in Services or otherwise) for the purpose of verifying the accuracy of
such calculation.

(c) Subject to the confidentiality provisions set forth in Section 11.03, each
Party shall, and shall cause their respective Affiliates to, provide, upon ten
(10) days’ prior written notice from the other Party, any information within
such Party’s or its Affiliates’ possession that the requesting Party reasonably
requests in connection with any Services being provided to such requesting Party
by an unaffiliated third-party provider, including any applicable invoices,
agreements documenting the arrangements between such third-party provider and
the Provider and other supporting documentation; provided, that each Party shall
make no more than one such request during any fiscal quarter.

Section 6.02. Taxes. (a) Without limiting any provisions of this Agreement, the
Recipient shall bear any and all sales, use, transaction and transfer taxes and
other similar charges (and any related interest and penalties) imposed on, or
payable with respect to, any fees or charges, including any Service Charges,
payable by it pursuant to this Agreement; provided, that any applicable gross
receipts taxes shall be borne by the Provider unless the Provider is required by
law to obtain, or allowed to separately invoice for and obtain, reimbursement of
such taxes from the Recipient.

(b) Notwithstanding anything to the contrary in Section 6.02(a) or elsewhere in
this Agreement, the Recipient shall be entitled to withhold from any payments to
the Provider any such taxes that Recipient is required by law to withhold and
shall pay over such taxes to the applicable taxing authority.

Section 6.03. No Right to Set-Off. The Recipient shall pay the full amount of
Service Charges and shall not set-off, counterclaim or otherwise withhold any
amount owed to the Provider under this Agreement on account of any obligation
owed by the Provider to the Recipient that has not been finally adjudicated,
settled or otherwise agreed upon by the Parties in writing; provided, however,
that the Recipient shall be permitted to assert a set-off right with respect to
any obligation that has been so finally adjudicated, settled or otherwise agreed
upon by the Parties in writing against amounts owed by the Recipient to the
Provider under this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

STANDARD FOR SERVICE

Section 7.01. Standard for Service. Except where the Provider is restricted by
an existing contract with a third party or by Law, the Provider agrees (i) to
perform the Services such that the nature, quality, standard of care and the
service levels at which such Services are performed are no less than that which
are substantially similar to the nature, quality, standard of care and service
levels at which the same or similar services were performed by or on behalf of
the Provider (which in the case of CareFusion and its Subsidiaries and its
Affiliates providing Services under this Agreement, shall mean the nature,
quality, standard of care and service levels at which the same or similar
services were performed by or on behalf of the Cardinal Health Business for
Cardinal Health) prior to the Distribution Date (or, if not so previously
provided, then substantially similar to that which are applicable to similar
services provided to the Provider’s Affiliates or other business components);
(ii) upon receipt of written notice from the Recipient identifying any outage,
interruption or other failure of any Service, to respond to such outage,
interruption or other failure of any Services in a manner that is no less than
that which is substantially similar to the manner in which such Provider or its
Affiliates responded to any outage, interruption or other failure of the same or
similar services prior to the Distribution Date (the Parties acknowledge that an
outage, interruption or other failure of any Service shall not be deemed to be a
breach of the provisions of this Section 7.01 so long as the applicable Provider
complies with this clause (ii)); and (iii) in the event that a CareFusion Entity
is the Recipient, to comply with the requirements set forth in Annex C (which
requirements are intended by the Parties to describe, and not to modify in any
way, the substantially similar level of service required under this
Section 7.01). As of or following the date of this Agreement, if the Provider is
or becomes aware of any restriction on the Provider by an existing contract with
a third-party that would restrict the nature, quality, standard of care or
service levels applicable to delivery of the Services to be provided by the
Provider to the Recipient, the Provider shall use commercially reasonable
efforts to promptly notify the Recipient of any such restriction (which notice
shall in any event precede any change to, or reduction in, the nature, quality,
standard of care or service levels applicable to delivery of the Services
resulting from such restriction) and use commercially reasonable efforts in good
faith to provide such Services in a manner as closely as possible to the
standards described in this Section 7.01, and the Parties shall negotiate in
good faith an amendment to the applicable Schedule to reflect any such new
arrangement.

Section 7.02. Disclaimer of Warranties. Except as expressly set forth in this
Agreement, the Parties acknowledge and agree that the Services are provided
as-is, that the Recipients assume all risks and liability arising from or
relating to its use of and reliance upon the Services and each Provider makes no
representation or warranty with respect thereto. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, PROVIDERS HEREBY EXPRESSLY DISCLAIM ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF THE TRANSITION SERVICES FOR A
PARTICULAR PURPOSE.

 

14



--------------------------------------------------------------------------------

Section 7.03. Compliance with Laws and Regulations. Each Party shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. No Party will knowingly take any action in
violation of any such applicable Law that results in liability being imposed on
the other Party.

ARTICLE VIII

LIMITED LIABILITY AND INDEMNIFICATION

Section 8.01. Consequential and Other Damages. Notwithstanding anything to the
contrary contained in the Separation Agreement or this Agreement, the Provider
shall not be liable to the Recipient or any of its Affiliates or
Representatives, whether in contract, tort (including negligence and strict
liability) or otherwise, at law or equity, for any special, indirect, incidental
or consequential damages whatsoever (including lost profits or damages
calculated on multiples of earnings approaches), which in any way arise out of,
relate to or are a consequence of, the performance or nonperformance by the
Provider (including any Affiliates and Representatives of the Provider and any
third-party providers, in each case, providing the applicable Services) under
this Agreement or the provision of, or failure to provide, any Services under
this Agreement, including with respect to loss of profits, business
interruptions or claims of customers.

Section 8.02. Limitation of Liability. Subject to Section 8.03, the Liabilities
of each Provider and its Affiliates and Representatives, collectively, under
this Agreement for any act or failure to act in connection herewith (including
the performance or breach of this Agreement), or from the sale, delivery,
provision or use of any Services provided under or contemplated by this
Agreement, whether in contract, tort (including negligence and strict liability)
or otherwise, shall not exceed the total aggregate Service Charges (excluding
any third-party costs and expenses included in such Service Charges) actually
paid to such Provider by the Recipient pursuant to this Agreement.

Section 8.03. Obligation To Reperform; Liabilities. In the event of any breach
of this Agreement by any Provider with respect to the provision of any Services
(with respect to which the Provider can reasonably be expected to reperform in a
commercially reasonable manner), the Provider shall (a) promptly correct in all
material respects such error, defect or breach or reperform in all material
respects such Services at the request of the Recipient and at the sole cost and
expense of the Provider and (b) subject to the limitations set forth in Sections
8.01 and 8.02, reimburse the Recipient and its Affiliates and Representatives
for Liabilities attributable to such breach by the Provider. The remedy set
forth in this Section 8.03 shall be the sole and exclusive remedy of the
Recipient for any such breach of this Agreement. Any request for reperformance
in accordance with this Section 8.03 by the Recipient must be in writing and
specify in reasonable detail the particular error, defect or breach, and such
request must be made no more than one (1) month from the date such breach
occurred.

Section 8.04. Release and Recipient Indemnity. Subject to Section 8.01, each
Recipient hereby releases the applicable Provider and its Affiliates and
Representatives (each, a “Provider Indemnified Party”), and each Recipient
hereby agrees to indemnify, defend and hold harmless each such Provider
Indemnified Party from and against any and all Liabilities arising from,

 

15



--------------------------------------------------------------------------------

relating to or in connection with the use of any Services by such Recipient or
any of its Affiliates, Representatives or other Persons using such Services,
except to the extent that such Liabilities arise out of, relate to or are a
consequence of the applicable Provider Indemnified Party’s bad faith, gross
negligence or willful misconduct.

Section 8.05. Provider Indemnity. Subject to Section 8.01, each Provider hereby
agrees to indemnify, defend and hold harmless the applicable Recipient and its
Affiliates and Representatives (each a “Recipient Indemnified Party”), from and
against any and all Liabilities arising from, relating to or in connection with
the use of any Services by such Recipient or any of its Affiliates,
Representatives or other Persons using such Services or in connection with the
sale, delivery, provision or use of any Services provided under or contemplated
by this Agreement to the extent that such Liabilities arise out of, relate to or
are a consequence of the applicable Provider’s bad faith, gross negligence or
willful misconduct.

Section 8.06. Indemnification Procedures. The provisions of Article V of the
Separation Agreement shall govern claims for indemnification under this
Agreement.

Section 8.07. Liability for Payment Obligations. Nothing in this Article VIII
shall be deemed to eliminate or limit, in any respect, Cardinal Health’s or
CareFusion’s express obligation in this Agreement to pay Termination Charges or
Service Charges for Services rendered in accordance with this Agreement.

Section 8.08. Exclusion of Other Remedies. The provisions of Sections 8.03, 8.04
and 8.05 of this Agreement shall be the sole and exclusive remedies of the
Provider Indemnified Parties and the Recipient Indemnified Parties, as
applicable, for any claim, loss, damage, expense or liability, whether arising
from statute, principle of common or civil law, principles of strict liability,
tort, contract or otherwise under this Agreement.

ARTICLE IX

DISPUTE RESOLUTION

Section 9.01. Dispute Resolution. (a) In the event of any dispute, controversy
or claim arising out of or relating to the transactions contemplated by this
Agreement, or the validity, interpretation, breach or termination of any
provision of this Agreement, or calculation or allocation of the costs of any
Service, including claims seeking redress or asserting rights under any Law
(each, a “Dispute”), Cardinal Health and CareFusion agree that the Cardinal
Health Services Manager and the CareFusion Services Manager (or such other
persons as Cardinal Health and CareFusion may designate) shall negotiate in good
faith in an attempt to resolve such Dispute amicably. If such Dispute has not
been resolved to the mutual satisfaction of Cardinal Health and CareFusion
within fifteen (15) days after the initial written notice of the Dispute (or
such longer period as the Parties may agree), then such Dispute shall be
resolved in accordance with the dispute resolution process referred to in
Article VII of the Separation Agreement; provided, that such dispute resolution
process shall not modify or add to the remedies available to the Parties under
this Agreement.

 

16



--------------------------------------------------------------------------------

(b) In any Dispute regarding the amount of a Service Charge, if after such
Dispute is finally resolved pursuant to the dispute resolution process set forth
or referred to in Section 9.01(a), it is determined that the Service Charge that
the Provider has invoiced the Recipient, and that the Recipient has paid to the
Provider, is greater or less than the amount that the Service Charge should have
been, then (a) if it is determined that the Recipient has overpaid the Service
Charge, the Provider shall within five (5) business days after such
determination reimburse the Recipient an amount of cash equal to such
overpayment, plus the Interest Payment, accruing from the date of payment by the
Recipient to the time of reimbursement by the Provider; and (b) if it is
determined that the Recipient has underpaid the Service Charge, the Recipient
shall within five (5) business days after such determination reimburse the
Provider an amount of cash equal to such underpayment, plus the Interest
Payment, accruing from the date such payment originally should have been made by
the Recipient to the time of payment by the Recipient.

ARTICLE X

TERM AND TERMINATION

Section 10.01. Term and Termination. (a) This Agreement shall commence
immediately upon the Distribution Date and shall terminate upon the earlier to
occur of: (i) the last date on which either Party is obligated to provide any
Service to the other Party in accordance with the terms of this Agreement or
(ii) the mutual written agreement of the Parties to terminate this Agreement in
its entirety.

(b) (i) Without prejudice to a Recipient’s rights with respect to a Force
Majeure, a Recipient may from time to time terminate this Agreement with respect
to the entirety of any individual Service (other than depreciation and repairs &
maintenance Services which, for the avoidance of doubt, may not be terminated
prior to June 30, 2011) but not a portion thereof, (A) for any reason or no
reason (x) if the applicable Schedule provides for a minimum service period that
is shorter than the maximum service period for such Service (the Parties agree
that the Recipient of each such Service shall have a right of early termination
in respect of such Service in accordance with the terms of this Section 10.01(b)
and the applicable Schedule), (y) upon providing to the Provider the requisite
prior written notice for such termination as specified in the applicable
Schedule or, if no such notice period is provided in the applicable Schedule, on
sixty (60) days’ prior written notice, and (z) subject to the obligation to pay
any applicable Termination Charges pursuant to Section 10.02, or (B) if the
Provider of such Service has failed to perform any of its material obligations
under this Agreement with respect to such Service, and such failure shall
continue to exist thirty (30) days after receipt by the Provider of written
notice of such failure from the Recipient; and (ii) a Provider may terminate
this Agreement with respect to one or more Services, in whole but not in part,
at any time upon prior written notice to the Recipient if the Recipient has
failed to perform any of its material obligations under this Agreement relating
to such Services, including making payment of Service Charges when due, and such
failure shall be continued uncured for a period of thirty (30) days after
receipt by the Recipient of a written notice of such failure from the Provider.
The relevant Schedule shall be updated to reflect any terminated Service. In the
event that any Service is terminated other than at the end of a month, the
Service Charge associated with such Service shall be pro-rated appropriately.
The Parties acknowledge that there may be interdependencies among the Services
being provided under this Agreement that are not

 

17



--------------------------------------------------------------------------------

identified on the applicable Schedules, and agree that if the Provider’s ability
to provide a particular Service in accordance with this Agreement is materially
and adversely impacted by the termination of another Service in accordance with
Section 10.01(b)(i)(A) prior to the expiration of the period of the maximum
duration for such Service, the Parties shall negotiate in good faith to amend
the Schedule relating to such impacted continuing Service, which amendment shall
be consistent with the terms of, and the pricing methodology used for,
comparable Services.

(c) A Recipient may from time to time request a reduction in part of the scope
or amount of any Service that is identified on the applicable Schedule as being
subject to the provisions of this Section 10.01(c). If requested to do so by
Recipient, the Provider agrees to discuss in good faith appropriate reductions
to the relevant Service Charges in light of all relevant factors including the
costs and benefits to the Provider of any such reductions. If, after such
discussions, the Recipient and the Provider do not agree to any requested
reduction of the scope or amount of any Service and the relevant Service Charges
in connection therewith, then there shall be no change to the scope or amount of
any Services or Service Charges under this Agreement. In the event that a
Recipient and a Provider agreed to any reduction of Service and the relevant
Service Charges, the relevant Schedule shall be updated to reflect such reduced
Service. In the event that any Service is reduced other than at the end of a
month, the Service Charge associated with such Service for the month in which
such Service is reduced shall be pro-rated appropriately.

(d) In connection with the termination of any Service other than the Services
identified on the Schedules as not being subject to the provisions of this
Section 10.01(d), if the Recipient or the Provider reasonably determines that it
will require such Service to continue beyond the date on which such Service is
scheduled to terminate (either in accordance with any termination notice
provided pursuant to Section 10.01(b)(i)(A) or the termination date specified in
the applicable Schedule), either Party may request the other Party to extend
such Service for a specified period beyond the scheduled termination of such
Service (which period shall in no event be longer than sixty (60) days, a
“Service Extension”) by written notice to the other Party no less than sixty
(60) days prior to the date of such scheduled termination, and the Parties shall
use commercially reasonable efforts to comply with such Service Extension;
provided, that (i) there shall be no more than one (1) Service Extension with
respect to each Service and (ii) the Provider shall not be obligated to provide
such Service Extension if a third-party consent is required and cannot be
obtained by the Provider. Within five (5) days following either Party’s receipt
of a written notice requesting a Service Extension, the Cardinal Health Services
Manager and the CareFusion Services Manager shall in good faith (x) negotiate
the terms of an amendment to the applicable Schedule, which amendment shall be
consistent with the terms of, and the pricing methodology used for, the
applicable Service, and (y) determine the costs and expenses (which shall not
include any Service Charges payable under this Agreement), if any, that would be
incurred by the Provider or the Recipient, as the case may be, in connection
with the provision of such Service Extension, which costs and expenses shall be
borne solely by the Party requesting the Service Extension. Each amended
Schedule, as agreed to in writing by the Parties, shall be deemed part of this
Agreement as of the date of such agreement and any Services provided pursuant to
such Service Extensions shall be deemed “Services” provided under this
Agreement, in each case subject to the terms and conditions of this Agreement.

 

18



--------------------------------------------------------------------------------

Section 10.02. Effect of Termination. Upon termination of any Service pursuant
to this Agreement, the Provider of the terminated Service will have no further
obligation to provide the terminated Service, and the relevant Recipient will
have no obligation to pay any future Service Charges relating to any such
Service; provided, that the Recipient shall remain obligated to the relevant
Provider for the (i) Service Charges owed and payable in respect of Services
provided prior to the effective date of termination and (ii) any applicable
Termination Charges, which shall be payable only in the event that the Recipient
terminates any Service (x) prior to the expiration of the applicable minimum
service period or (y) without providing the requisite early termination notice,
in each case, as set forth in the Schedule relating to such Service. In
connection with termination of any Service, the provisions of this Agreement not
relating solely to such terminated Service shall survive any such termination,
and in connection with a termination of this Agreement, Article I, Article VIII
(including liability in respect of any indemnifiable Liabilities under this
Agreement arising or occurring on or prior to the date of termination), Article
IX, Article X, Article XI, all confidentiality obligations under this Agreement
and liability for all due and unpaid Service Charges and any applicable
Termination Charges payable pursuant to the early termination of a Service prior
to the minimum service period provided in the applicable Schedule, shall
continue to survive indefinitely.

Section 10.03. Force Majeure. (a) Neither Party (nor any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure; provided, that (i) such Party (or such Person) shall have exercised
commercially reasonable efforts to minimize the effect of Force Majeure on its
obligations; and (ii) the nature, quality and standard of care that the Provider
shall provide in delivering a Service after a Force Majeure shall be
substantially the same as the nature, quality and standard of care that the
Provider provides to its Affiliates and its other business components with
respect to such Service. In the event of an occurrence of a Force Majeure, the
Party whose performance is affected thereby shall give notice of suspension as
soon as reasonably practicable to the other stating the date and extent of such
suspension and the cause thereof, and such Party shall resume the performance of
such obligations as soon as reasonably practicable after the removal of such
cause.

(b) During the period of a Force Majeure, the Recipient shall be entitled to
seek an alternative service provider with respect to such Service(s) and shall
be entitled to permanently terminate such Service(s) (and shall be relieved of
the obligation to pay Service Charges for such Services(s) throughout the
duration of such Force Majeure) if a Force Majeure shall continue to exist for
more than fifteen (15) consecutive days, it being understood that Recipient
shall not be required to provide any advance notice of such termination to
Provider or pay any Termination Charges in connection therewith.

ARTICLE XI

GENERAL PROVISIONS

Section 11.01. No Agency. Nothing in this Agreement shall be deemed in any way
or for any purpose to constitute any party an agent of another unaffiliated
party in the conduct of such other party’s business. A Provider of any Service
under this

 

19



--------------------------------------------------------------------------------

Agreement shall act as an independent contractor and not as the agent of the
Recipient in performing such Service, maintaining control over its employees,
its subcontractors and their employees and complying with all withholding of
income at source requirements, whether federal, state, local or foreign.

Section 11.02. Subcontractors. A Provider may hire or engage one or more
subcontractors to perform any or all of its obligations under this Agreement;
provided, that (i) such Provider shall use the same degree of care in selecting
any such subcontractor as it would if such contractor was being retained to
provide similar services to the Provider and (ii) such Provider shall in all
cases remain primarily responsible for all of its obligations under this
Agreement with respect to the scope of the Services, the standard for services
as set forth in Article VII and the content of the Services provided to the
Recipient.

Section 11.03. Treatment of Confidential Information. (a) The Parties shall not,
and shall cause all other persons providing Services or having access to
information of the other Party that is known to such Party as confidential or
proprietary (“Confidential Information”) not to, disclose to any other person or
use, except for purposes of this Agreement, any Confidential Information of the
other Party; provided, however, that each Party may disclose Confidential
Information of the other Party, to the extent permitted by applicable Law:
(i) to its Representatives on a need-to-know basis in connection with the
performance of such Party’s obligations under this Agreement; (ii) in any
report, statement, testimony or other submission required to be made to any
Governmental Authority having jurisdiction over the disclosing Party; or
(iii) in order to comply with applicable Law, or in response to any summons,
subpoena or other legal process or formal or informal investigative demand
issued to the disclosing Party in the course of any litigation, investigation or
administrative proceeding. In the event that a Party becomes legally compelled
(based on advice of counsel) by deposition, interrogatory, request for documents
subpoena, civil investigative demand or similar judicial or administrative
process to disclose any Confidential Information of the other Party, such
disclosing Party shall provide the other Party with prompt prior written notice
of such requirement, and, to the extent reasonably practicable, cooperate with
the other Party (at such other Party’s expense) to obtain a protective order or
similar remedy to cause such Confidential Information not to be disclosed,
including interposing all available objections thereto, such as objections based
on settlement privilege. In the event that such protective order or other
similar remedy is not obtained, the disclosing Party shall furnish only that
portion of the Confidential Information that has been legally compelled, and
shall exercise its commercially reasonable efforts (at such other Party’s
expense) to obtain assurance that confidential treatment will be accorded such
Confidential Information.

(b) Each Party shall, and shall cause its Representatives to protect the
Confidential Information of the other Party by using the same degree of care to
prevent the unauthorized disclosure of such as the Party uses to protect its own
confidential information of a like nature.

(c) Each Party shall cause its Representatives to agree to be bound by the same
restrictions on use and disclosure of Confidential Information as are binding
upon such Party in advance of the disclosure of any such Confidential
Information to them.

 

20



--------------------------------------------------------------------------------

(d) Each Party shall comply with all applicable state, federal and foreign
privacy and data protection Laws that are or that may in the future be
applicable to the provision of Services under this Agreement.

Section 11.04. Further Assurances. Each Party covenants and agrees that, without
any additional consideration, it shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
this Agreement.

Section 11.05. Notices. Except with respect to routine communications by the
Cardinal Health Services Manager and CareFusion Services Manager under
Section 2.05, all notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 11.05):

 

  (i) if to Cardinal Health:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention:    General Counsel Facsimile:    (614) 652-5051

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention:   

Howard Chatzinoff

Matthew Gilroy

Facsimile:    (212) 310-8007

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:   

David Katz

David Lam

Facsimile:    (212) 403-2000

 

  (ii) if to CareFusion:

CareFusion Corporation

3750 Torrey View Court

San Diego, California 92130

Attention:    Executive Vice President and General Counsel Facsimile:    (858)
617-2300

 

21



--------------------------------------------------------------------------------

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention:   

Howard Chatzinoff

Matthew Gilroy

Facsimile:    (212) 310-8007

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:   

David Katz

David Lam

Facsimile:    (212) 403-2000

Section 11.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

Section 11.07. Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement, the Separation Agreement and the other Transaction
Documents constitute the entire agreement of the Parties with respect to the
subject matter of this Agreement and supersede all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties with
respect to the subject matter of this Agreement.

Section 11.08. No Third-Party Beneficiaries. Except as provided in Article VIII
with respect to Provider Indemnified Parties and Recipient Indemnified Parties,
this Agreement is for the sole benefit of the Parties and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person, including any union or any
employee or former employee of Cardinal Health or CareFusion, any legal or
equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specified period, under or by reason of this
Agreement.

Section 11.09. Governing Law. This Agreement (and any claims or disputes arising
out of or related to this Agreement or to the transactions contemplated by this
Agreement or to the inducement of any Party to enter into this Agreement or the
transactions contemplated by this Agreement, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by, and construed in accordance
with, the Laws of the State of New York, including all matters of construction,
validity and performance, in each case without reference to any conflict of Law
rules that might lead to the application of the Laws of any other jurisdiction.

 

22



--------------------------------------------------------------------------------

Section 11.10. Amendment. No provision of this Agreement, including any
Schedules to this Agreement, may be amended, supplemented or modified except by
a written instrument making specific reference to this Agreement or any such
Schedules to this Agreement, as applicable, signed by all the Parties.

Section 11.11. Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph and Schedule are references to the Articles,
Sections, paragraphs and Schedules of this Agreement unless otherwise specified;
(c) references to “$” shall mean U.S. dollars; (d) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) references to “written” or “in writing” include in electronic
form; (g) provisions shall apply, when appropriate, to successive events and
transactions; (h) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (i) Cardinal Health and CareFusion have each participated in the
negotiation and drafting of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement; (j) a
reference to any Person includes such Person’s successors and permitted assigns;
(k) any reference to “days” means calendar days unless business days are
expressly specified; and (l) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded, if the last day of such period is not a business day, the
period shall end on the next succeeding business day.

Section 11.12. Counterparts. This Agreement may be executed in one or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

Section 11.13. Assignability. This Agreement shall not be assigned by operation
of Law or otherwise without the prior written consent of Cardinal Health and
CareFusion, except that each Party may:

(a) assign all of its rights and obligations under this Agreement to any of its
Subsidiaries, provided, that no such assignment shall release Cardinal Health or
CareFusion, as the case may be, from any liability or obligation under this
Agreement;

 

23



--------------------------------------------------------------------------------

(b) in connection with the divestiture of any Subsidiary or business of such
Party that is a Recipient to an acquiror that is not a competitor of the
Provider, assign to the acquiror of such Subsidiary or business its rights and
obligations as a Recipient with respect to the Services provided to such
divested Subsidiary or business under this Agreement, provided, that (i) no such
assignment shall release Cardinal Health or CareFusion, as the case may be, from
any liability or obligation under this Agreement, (ii) any and all costs and
expenses incurred by either Party in connection with such assignment (including
in connection with clause (iii) of this proviso) shall be borne solely by the
assigning Party, and (iii) the Parties shall in good faith negotiate any
amendments to this Agreement, including the Annexes and Schedules to this
Agreement, that may be necessary or appropriate in order to assign such
Services; and

(c) in connection with the divestiture of any Subsidiary or business of such
Party that is a Recipient to an acquiror that is a competitor of the Provider,
assign to the acquiror of such Subsidiary or business its rights and obligations
as a Recipient with respect to the Services provided to such divested Subsidiary
or business under this Agreement, provided, that (i) no such assignment shall
release Cardinal Health or CareFusion, as the case may be, from any liability or
obligation under this Agreement, (ii) any and all costs and expenses incurred by
either Party in connection with such assignment (including in connection with
clause (iii) of this proviso) shall be borne solely by the assigning Party,
(iii) the Parties shall in good faith negotiate any amendments to this
Agreement, including the Annexes and Schedules to this Agreement, that may be
necessary or appropriate in order to ensure that such assignment will not
(x) materially and adversely affect the businesses and operations of each of the
Parties and their respective Affiliates or (y) create a competitive disadvantage
for the Provider with respect to an acquiror that is a competitor, and (iv) no
Party shall be obligated to provide any such assigned Services to an acquiror
that is a competitor if the provision of such assigned Services to such acquiror
would disrupt the operation of such Party’s businesses or create a competitive
disadvantage for such Party with respect to such acquiror;

provided, that, notwithstanding anything to the contrary in this Section 11.13,
no Party shall be entitled to assign any rights or obligations under this
Agreement that relate to Services provided to the former Medical Products
Technologies business of Cardinal Health (including respiratory, infection
prevention, V. Mueller and On-Site businesses).

Section 11.14. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.14.

 

24



--------------------------------------------------------------------------------

Section 11.15. Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of either Cardinal Health or CareFusion or their Affiliates
shall have any liability for any obligations or liabilities of Cardinal Health
or CareFusion, respectively, under this Agreement or for any claims based on, in
respect of, or by reason of, the transactions contemplated by this Agreement.

[The remainder of this page is intentionally left blank.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

CARDINAL HEALTH, INC. By:  

/s/ Stephen T. Falk

Name:   Stephen T. Falk Title:   Executive Vice President and General Counsel
CAREFUSION CORPORATION By:  

/s/ David L. Schlotterbeck

Name:   David L. Schlotterbeck Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

Annex A

Cardinal Health Materials

 

Category

  

Scope

  

Policy / Procedure Document Title

Accounting    Global, Corporate    Accounting provisions of the U.S. Foreign
Corrupt Practices Act Accounting    Global, Corporate    Audit and non-audit
services compliance manual Accounting    Global, Corporate    Financial
accounting and reporting Accounting    Global, Corporate    Management approval
matrix Accounting    Global, Corporate    Retention of the independent auditor
Accounting    Global, Corporate    Significant accounting policies
Administration of Cardinal Health policies    Global, Corporate    Annual review
of Cardinal Health policy documents Administration of Cardinal Health policies
   Global, Corporate    Establishment and application of Cardinal Health
policies Administration of Cardinal Health policies    Global, Corporate   
Release of new or substantial revisions to Cardinal Health policies and related
documents Administration of Cardinal Health policies    Global, Corporate   
Request for new, or revision, to Cardinal Health policies and related documents
Privacy & Information    Global, Corporate    Personal information protection
policy Business Conduct    Global, Corporate    Expense reporting on Expenselink
from Gelco Business Conduct    Global, Corporate    Reporting obligations
Business Conduct    Global, Corporate    Solicitation and acceptance of meals,
gifts and entertainment Business Conduct    Global, Corporate    Standards of
Business Conduct Business Conduct    Global, Corporate    Third-party
educational or professional meeting Business Conduct    Global, Corporate   
Training, meetings and demonstrations regarding Cardinal Health products and
services Business Conduct    Global, Corporate    Using customers as consultants
EIT and Global Security    Global, Corporate    Identification badges EIT and
Global Security    Global, Corporate    Information security and classification
policy EIT and Global Security    Global, Corporate    Modifications of
computing facilities and license restrictions



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

EIT and Global Security    Global, Corporate    Photographic and recording
equipment EIT and Global Security    Global, Corporate    Secured storage areas
(lockers) EIT and Global Security    Global, Corporate    Security and asset
protection EIT and Global Security    Global, Corporate    Weapons restriction
EIT and Global Security    Global, Corporate    Wireless communication devices
EIT and Global Security    Global, Corporate    Workplace surveillance and
searches EIT and Global Security    Global, Corporate    Workplace violence
prevention Enterprise Risk Management    Global, Corporate    Business
continuity management Enterprise Risk Management    Global, Corporate   
Business continuity management - Crisis Leadership Guide Environmental, Health
and Safety    Global, Corporate    Bloodborne pathogens Environmental, Health
and Safety    Global, Corporate    Control of hazardous energy (lockout/tagout)
Environmental, Health and Safety    Global, Corporate    Electrical safety
Environmental, Health and Safety    Global, Corporate    Environmental, Health
and Safety (“EH&S”) Environmental, Health and Safety    Global, Corporate   
Fall protection Environmental, Health and Safety    Global, Corporate    Hazard
communication Environmental, Health and Safety    Global, Corporate    Personal
protective equipment Environmental, Health and Safety    Global, Corporate   
Powered industrial trucks Environmental, Health and Safety    Global, Corporate
   Reporting obligations to global EH&S Environmental, Health and Safety   
Global, Corporate    Respiratory protection programs Environmental, Health and
Safety    Global, Corporate    Welding, cutting and brazing (hot work)
Environmental, Health and Safety    Global, Corporate    Workplace safety and
health program Global Trade    Global, Corporate    Communication of trade
obligations to third parties Global Trade    Global, Corporate    Country of
origin determination and marking

 

2



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Global Trade    Global, Corporate    Donation of products destined for export
Global Trade    Global, Corporate    Exporting or re-exporting goods across
international borders Global Trade    Global, Corporate    International
transactions records retention Global Trade    Global, Corporate    Security of
goods transported across international borders Global Trade    Global, Corporate
   Trade classification of goods crossing international borders Global Trade   
Global, Corporate    Valuation of goods crossing international borders
Insurance and Loss Prevention    Global, Corporate    Insured claim reporting
Insurance and Loss Prevention    Global, Corporate    Property damage claim
reporting Insurance and Loss Prevention    Global, Corporate    Property loss
control Legal    Global, Corporate    Anti-Diversion Legal    Global, Corporate
   Anti-Diversion - Know Your Customer Compliance Manual Legal    Global,
Corporate    Bribery and corruption prevention Legal    Global, Corporate   
Bribery and corruption prevention procedure Legal    Global, Corporate   
Contract pricing Legal    Global, Corporate    Fair competition and antirust
Legal    Global, Corporate    False Claims Act compliance Legal    Global,
Corporate    Internet pharmacy Legal    Global, Corporate    Legal entity change
approval procedure Legal    Global, Corporate    Personal information protection
policy Legal    Global, Corporate    Political involvement and contributions
Legal    Global, Corporate    Prescription pharmaceutical purchases from
exclusive distributors procedure Legal    Global, Corporate    Purchases and
sales due to medical emergencies, U.S. government requests,
manufacturer-recognized product shortages Legal    Global, Corporate    Records
retention

 

3



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Legal    Global, Corporate    Records retention schedule Legal    Global,
Corporate    Restrictions on buying and selling stock and securities (insider
trading) Legal    Global, Corporate    Use of investigative firms Other   
Global, Corporate    Charitable contributions Other    Global, Corporate   
Media and investor relations Privacy & Information    Global, Corporate    BA
Agreement w/ security provisions Privacy & Information    Global, Corporate   
HIPAA technical safeguards Privacy & Information    Global, Corporate    HIPAA
physical safeguards Privacy & Information    Global, Corporate    HIPAA
administrative safeguards Privacy & Information    Global, Corporate   
Employment data protection procedure Privacy & Information    Global, Corporate
   Information security and classification policy Privacy & Information   
Global, Corporate    Patient privacy and HIPAA compliance policy Privacy &
Information    Global, Corporate    Personal information access procedure
Privacy & Information    Global, Corporate    Personal information and
recruiting procedure Privacy & Information    Global, Corporate    Personal
information protection policy Privacy & Information    Global, Corporate   
Service provider data protection procedure Privacy & Information    Global,
Corporate    Detecting, preventing & mitigating identity theft
Quality and Regulatory Affairs    Global, Corporate    Change control Quality
and Regulatory Affairs    Global, Corporate    Complaint management Quality and
Regulatory Affairs    Global, Corporate    Corrective and preventative action
Quality and Regulatory Affairs    Global, Corporate    Development of CQRA
Policy Quality and Regulatory Affairs    Global, Corporate    Document control
Quality and Regulatory Affairs    Global, Corporate    Electronic signatures

 

4



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Quality and Regulatory Affairs    Global, Corporate    Environmental assurance
Quality and Regulatory Affairs    Global, Corporate    Equipment selection,
qualification and maintenance Quality and Regulatory Affairs    Global,
Corporate    Escalation of quality and regulatory issues Quality and Regulatory
Affairs    Global, Corporate    Facility selection, qualification and
maintenance Quality and Regulatory Affairs    Global, Corporate    Field service
and support Quality and Regulatory Affairs    Global, Corporate    Information
technology validation Quality and Regulatory Affairs    Global, Corporate   
Label and user instruction Quality and Regulatory Affairs    Global, Corporate
   Manufacturing and operational controls Quality and Regulatory Affairs   
Global, Corporate    Materials and supplier management Quality and Regulatory
Affairs    Global, Corporate    Packaging and labeling controls Quality and
Regulatory Affairs    Global, Corporate    Personnel qualification and training
Quality and Regulatory Affairs    Global, Corporate    Product registration
management Quality and Regulatory Affairs    Global, Corporate    Qualification
and validation Quality and Regulatory Affairs    Global, Corporate    Quality
management review Quality and Regulatory Affairs    Global, Corporate    Quality
organization Quality and Regulatory Affairs    Global, Corporate    Quality
policy Quality and Regulatory Affairs    Global, Corporate    Recall and
correction and Form QRA-HHE Quality and Regulatory Affairs    Global, Corporate
   Records management Quality and Regulatory Affairs    Global, Corporate   
Regulatory inspection management Quality and Regulatory Affairs    Global,
Corporate    Sanitation and cleaning Quality and Regulatory Affairs    Global,
Corporate    Storage and distribution Real Estate    Global, Corporate    Real
estate Real Estate    Global, Corporate    Real estate CAR preparation

 

5



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Travel    Global, Corporate    Air transportation or other mass transit Travel
   Global, Corporate    Expense reporting on Expenselink from Gelco Travel   
Global, Corporate    Lodging Travel    Global, Corporate    Personal travel
associated with business travel Travel    Global, Corporate    Reimbursement of
travel and business expenses for third parties doing business with Cardinal
Health Travel    Global, Corporate    Reimbursement of travel and business
expenses Travel    Global, Corporate    Rental vehicles and business use of
personal vehicles Travel    Global, Corporate    Travel reservations
Travel -EMEA    Global, Corporate    Air transportation or other mass transit
Travel -EMEA    Global, Corporate    Expense reporting on Expenselink from Gelco
Travel -EMEA    Global, Corporate    Lodging Travel -EMEA    Global, Corporate
   Personal travel associated with business travel Travel -EMEA    Global,
Corporate    Reimbursement of travel and business expenses Travel -EMEA   
Global, Corporate    Rental vehicles and business use of personal vehicles
Travel -EMEA    Global, Corporate    Travel reservations Treasury and Finance   
Global, Corporate    Corporate authorization Treasury and Finance    Global,
Corporate    Vendor setup Human Resources - US    Global, Corporate   
Bereavement leave Human Resources - US    Global, Corporate    Cardinal Health
career opportunities Human Resources - US    Global, Corporate    Corrective
action Human Resources - US    Global, Corporate    Employee referral awards
Human Resources - US    Global, Corporate    Employment at will Human
Resources - US    Global, Corporate    Employment of minors

 

6



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Human Resources - US    Global, Corporate    Equal employment
opportunity/nondiscrimination Human Resources - US    Global, Corporate   
Excused unpaid leave of absence Human Resources - US    Global, Corporate   
Exhaustion of available leave - administrative termination Human Resources - US
   Global, Corporate    Family and medical leave of absence Human Resources - US
   Global, Corporate    Financial assistance Human Resources - US    Global,
Corporate    Harassment and bullying prevention Human Resources - US    Global,
Corporate    Holiday postings Human Resources - US    Global, Corporate    Jury
duty Human Resources - US    Global, Corporate    Military leave Human Resources
- US    Global, Corporate    Paid time off Human Resources - US    Global,
Corporate    Smoke-free workplace Human Resources - US    Global, Corporate   
Solicitation and distribution Human Resources - US    Global, Corporate    Time
reporting Human Resources - US    Global, Corporate    Training and e-learning
Human Resources - US    Global, Corporate    Union-free philosophy Human
Resources - US    Function Specific    Adjusted date of hire Human Resources -
US    Function Specific    Applicant flow log Human Resources - US    Function
Specific    Automobile accident leave Human Resources - US    Function Specific
   Bonus payments Human Resources - US    Function Specific    Breastfeeding
period Human Resources - US    Function Specific    Chauffeur’s social security
leave Human Resources - US    Function Specific    COBRA Human Resources - US   
Function Specific    Commissions

 

7



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Human Resources - US    Function Specific    Compensation Human Resources - US
   Function Specific    Compensatory time off Human Resources - US    Function
Specific    Direct deposit Human Resources - US    Function Specific    Dress
code, protective clothing & equipment Human Resources - US    Function Specific
   Drug Free Workplace Human Resources - US    Function Specific    Education
Expense Reimbursement Human Resources - US    Function Specific    E-Mail &
Internet Use (Tech. Access) Human Resources - US    Function Specific   
Employee Assistance Program Human Resources - US    Function Specific   
Employee classification Human Resources - US    Function Specific    Employee
discounts Human Resources - US    Function Specific    Employment status Human
Resources - US    Function Specific    Equal opportunity/affirmative action
Human Resources - US    Function Specific    Everyone Matters - Reward &
Recognition Human Resources - US    Function Specific    Fitness center or
subsidy Human Resources - US    Function Specific    Flexible spending accounts
Human Resources - US    Function Specific    Fund raising Human Resources - US
   Function Specific    Honors & awards Human Resources - US    Function
Specific    Incentive programs Human Resources - US    Function Specific   
Interviewing & selection Human Resources - US    Function Specific   
Involuntary pay deductions Human Resources - US    Function Specific    Job
descriptions Human Resources - US    Function Specific    Job sharing & flexible
work arrangements Human Resources - US    Function Specific    Life and AD&D
insurance

 

8



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Human Resources - US    Function Specific    Lockers & personal property Human
Resources - US    Function Specific    Manual checks Human Resources - US   
Function Specific    Maternity leave Human Resources - US    Function Specific
   Medical/ dental/vision insurance Human Resources - US    Function Specific   
Merit increases Human Resources - US    Function Specific    Misc deductions
Human Resources - US    Function Specific    Municipal assembly members leave
Human Resources - US    Function Specific    Non-occupational disability leave
Human Resources - US    Function Specific    Orientation Human Resources - US   
Function Specific    Other deductions from pay Human Resources - US    Function
Specific    Other earnings Human Resources - US    Function Specific    Overtime
pay Human Resources - US    Function Specific    Parking Human Resources - US   
Function Specific    Pay advances Human Resources - US    Function Specific   
Pay cycles Human Resources - US    Function Specific    Pay methods Human
Resources - US    Function Specific    Performance evaluations Human Resources -
US    Function Specific    Personal information changes Human Resources - US   
Function Specific    Personnel files Human Resources - US    Function Specific
   Plant shut down Human Resources - US    Function Specific    Political
contributions Human Resources - US    Function Specific    Postings required by
law Human Resources - US    Function Specific    Pre-employ screening

 

9



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Human Resources - US    Function Specific    Recruitment Human Resources - US   
Function Specific    Relationships at work Human Resources - US    Function
Specific    Relocation Human Resources - US    Function Specific    Renewal of
driving license Human Resources - US    Function Specific    Retroactive pay
Human Resources - US    Function Specific    Risk management/worker’s
compensation Human Resources - US    Function Specific    Sabbaticals Human
Resources - US    Function Specific    School visitation Human Resources - US   
Function Specific    Searches & inspections Human Resources - US    Function
Specific    Service credit Human Resources - US    Function Specific   
Severance pay Human Resources - US    Function Specific    Shift pay Human
Resources - US    Function Specific    Sick pay leave Human Resources - US   
Function Specific    Sports leave Human Resources - US    Function Specific   
State insurance fund Human Resources - US    Function Specific    STD & LTD
Human Resources - US    Function Specific    Tax withholding Human Resources -
US    Function Specific    Temporary & contract employees Human Resources - US
   Function Specific    Time & attendance Human Resources - US    Function
Specific    Time off for voting Human Resources - US    Function Specific   
Training & education Human Resources - US    Function Specific    Transaction
Effective Date Human Resources - US    Function Specific    Unemployment
compensation

 

10



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Human Resources - US    Function Specific    Union payroll transactions Human
Resources - US    Function Specific    Vacation leave Human Resources - US   
Function Specific    Verification of Employment Human Resources - US    Function
Specific    Void/Reissue of Check Human Resources - US    Function Specific   
Volunteer Activities Human Resources - US    Function Specific    Wage and tax
statements Human Resources - US    Function Specific    Witness in criminal
cases Human Resources - US    Function Specific    Work week Human Resources -
US    Function Specific    Exhaustion of available leave - administrative
termination Human Resources - US    Function Specific    Training and e-learning
Human Resources - PR    Location Specific    Automobile accident leave Human
Resources - PR    Location Specific    Bereavement leave Human Resources - PR   
Location Specific    Cardinal Health career opportunities Human Resources - PR
   Location Specific    Corrective action Human Resources - PR    Location
Specific    Employee referral awards Human Resources - PR    Location Specific
   Employment at will Human Resources - PR    Location Specific    Employment of
minors Human Resources - PR    Location Specific    Equal employment
opportunity/non-discrimination Human Resources - PR    Location Specific   
Excused unpaid leave of absence Human Resources - PR    Location Specific   
Family and medical leave of absence Human Resources - PR    Location Specific   
Financial assistance Human Resources - PR    Location Specific    Harassment and
bullying prevention Human Resources - PR    Location Specific    Holiday
postings

 

11



--------------------------------------------------------------------------------

Category

  

Scope

  

Policy / Procedure Document Title

Human Resources - PR    Location Specific    Jury duty Human Resources - PR   
Location Specific    Military leave Human Resources - PR    Location Specific   
Paid time off Human Resources - PR    Location Specific    Smoke-free Workplace
Human Resources - PR    Location Specific    Solicitation and distribution Human
Resources - PR    Location Specific    Time reporting Human Resources - PR   
Location Specific    Union-free philosophy Human Resources - PR    Location
Specific    Breastfeeding period Human Resources - PR    Location Specific   
Chauffeur’s social security leave Human Resources - PR    Location Specific   
Maternity leave Human Resources - PR    Location Specific    Time off for voting
Human Resources - PR    Location Specific    Municipal assembly members leave
Human Resources - PR    Location Specific    Non-occupational disability leave
Human Resources - PR    Location Specific    Renewal of driving license Human
Resources - PR    Location Specific    Sick pay leave Human Resources - PR   
Location Specific    Sports leave Human Resources - PR    Location Specific   
State insurance fund Human Resources - PR    Location Specific    Vacation leave
Human Resources - PR    Location Specific    Witness in criminal cases

 

12



--------------------------------------------------------------------------------

Annex B

Software Fee Arrangement

In the event that there are any costs associated with obtaining software
licenses in accordance with Section 4.01 that (i) would not be payable in the
ordinary course, whether (x) in the form of a “transfer fee” or other similar
fees or expenses payable by the Recipient, or (y) in connection with a
third-party demand to resolve an issue that is unrelated to the Recipient or the
license that the Recipient is seeking to obtain, and (ii) would not have been
payable by the Recipient absent the need for a consent or waiver in connection
with the license that the Recipient is seeking to obtain, such costs shall be
split 50/50 between the Provider and the Recipient.



--------------------------------------------------------------------------------

Annex C

Compliance Requirements for Services

General Top / Level Language – Applicable to All Services Provided to CareFusion

 

  1. Quality Systems Regulations (QSR). The medical device products of
CareFusion are regulated by the Food and Drug Administration (FDA). The
applicable regulations are contained in the Code of Federal Regulations (CFR).
These regulations will be observed when Cardinal Health’s documentation is being
prepared. Services provided and work performed on CareFusion systems will be
performed in compliance with these regulations and standards.

 

  2. ISO Standards / Industry Standards. Cardinal Health designs, manufactures,
services and distributes medical equipment and medical disposable products.
CareFusion has been ISO certified at each site. To maintain that certification,
CareFusion must operate under strict compliance with all of its policies and
procedures. Services provided and work performed on CareFusion systems will be
performed in compliance with these regulations and standards.

 

  3. Training. Each Cardinal Health employee, temporary employee or contractor
providing services or performing work for CareFusion must be trained. Depending
on the job, there are various levels of training that must be observed to be in
compliance with FDA regulations and Industry / ISO Standards Individuals
providing services and/or obtaining access to controlled / validated systems
will be trained as appropriate for the services provided or access allowed.
Individual Director/Managers will be responsible for ensuring training prior to
performing any work. CareFusion will utilize eClass as the System of Record for
training.

 

  4. Supplier Approval and Purchasing Controls for Services Provided to
CareFusion. Ongoing review, audit and approval related to services provided to
CareFusion, under this or any other agreement, will be conducted as defined by
the CareFusion Quality System.

Business System Validations and Automated Process (EIT) Requirements

 

  1. Business Systems Validation Procedures. The CareFusion business systems
validation procedures (governed by the CareFusion quality system 0709-000-000
Automated Process Standard Operating Procedure and following associated
documents) will be used to build and manage all CareFusion related systems going
forward. However, Cardinal Health will manage the IOQ process for all activities
being performed by Cardinal Health employees during the TSA (transition services
agreement) period. IOQ and supporting documentation will be provided to
CareFusion by CAH for review and approval in accordance with the CareFusion
Quality Management System, prior to work being performed. Documentation required
by the process governing the performance of the work will be provided to
CareFusion for maintenance and storage.



--------------------------------------------------------------------------------

  2. Quality System. The CareFusion quality system will be expanded by
CareFusion management to address all new MPT businesses (e.g., Viasys, V
Mueller, Enturia, etc.) that are a part of CareFusion. For example, if systems
are identified that require validation but are not currently validated (e.g.,
Viasys), then CareFusion management is accountable for defining and driving
remediation efforts. Cardinal Health will perform any support activities
necessary as defined within the agreed upon TSAs. Any validation remediation
efforts in progress as of December 2008 will continue with the current
site-specific validation processes. Remediation efforts initiated in 2009 (date
needs to be set – e.g., February 1st, March 1st, etc.) will be performed
utilizing 0709-000-000 Automated Process Standard Operating Procedure and
following associated documents.

 

  3. Electronic Signature Policy. CareFusion has elected to use the electronic
signature feature of its various systems (including SAP) to expedite and
streamline its signature process on certain electronic records. An electronic
signature is an electronic record of approval of a specific process on SAP. It
is not a digitalized picture of a handwritten signature. CareFusion has
developed the following Electronic Signature Policy in accordance with the FDA
Electronic Records; Electronic Signatures 21 CFR Part 11: (i) CareFusion has
approved the use of electronic signatures to authenticate certain electronic
records; (ii) electronic signatures are legally binding and, as such, equivalent
to traditional handwritten signatures; (iii) Users are accountable and
responsible for actions initiated under their electronic signature;
(iv) individual passwords and signature identifications must be protected by
each employee / user; (v) misrepresenting oneself through the use of another
employee’s password or signature, sharing passwords and/or signature keys is
strictly prohibited; and (vi) misuse of the authentication process may result in
disciplinary action, up to and including, termination.

 

  4. CAPA Process. The CareFusion CAPA process will be used to manage all CAPA
issues related to CareFusion systems even if the issue is identified as a part
of a TSA related service provided by Cardinal Health.



--------------------------------------------------------------------------------

Exhibit I

Services Managers

 

   

Position

Cardinal Health Services Manager

  Vice President, Merger Integration

CareFusion Services Manager

  Vice President, Integration



--------------------------------------------------------------------------------

Schedule A

Cardinal Health Services — EIT

 

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-A3.0    Application Maint & Support (Tier 2 & 3)    Application Maint
& Suport (Tier 2 & 3)- Document Imaging   

Document Imaging

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   North
America    12/31/09    6/30/11    120 EIT-A3.1    Application Maint and Support
(Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared Applications -
Ordering Applications   

Incident Mgmnt, Setup, Mapping, Support for CTS-Alaris, and V. Mueller, Intranet
Administration, Web Application Portal Server Support, Web Administration,
Enterprise Directory Search Software, Online login and authentication, Online
navigation to applications assigned to user ID., Support of Legacy CAR
Application:

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/11    120 EIT-A3.10    Application Maint and
Support (Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared
Applications - MPT Applications - Web Quoting, Bundling and Assembling, Online
pricing   

MPT -

- Web quoting application

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/13    120 EIT-A3.11    Application Maint and
Support (Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared
Applications - MPT Applications -Complaint management and quality control   

MPT -

Complaint Management Application

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/11    120



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-A3.12    Application Maint and Support (Tier 2& 3)    Application
Maint and Support (Tier 2& 3) - Shared Applications - MPT Business Support
Applications   

MPT - All inclusive Business Support Applicatons - Cost Analysis Review Process,
NIA - New Item Add, NBP - New Business Processor, Supplier Contacts, Supply
Chain Notes, CASPAR - Cardinal Alternate Source Purchasing, SPA - Strategic
Price Analysis:

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/11    6/30/13    120 EIT-A3.13    Application Maint and
Support (Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared
Applications - MPT Applications - MPT Manufacturing site-specific support
applications   

MPT - Manufacturing site-specific applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/13    120 EIT-A3.14    Application Maint and
Support (Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared
Applications - MPT Applications - Data Warehouse   

Data Warehouse Reporting Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/13    120 EIT-A3.15    Application Maint and
Support (Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared
Applications - MPT Applications - Other   

MPT - Other

Rebate Tracking Application

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/13    120 EIT-A3.16    Application Maint and
Support (Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared
Applications - MPT Applications - PreSource Manufacturing   

MPT - PreSource Manufacturing Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications. 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/13    120



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-A3.17    Application Maint and Support (Tier 2& 3)    Application
Maint and Support (Tier 2& 3) - Shared Applications - MPT Applications -
Warehouse & Global Trade   

Global Trade Support Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications. 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/13    120 EIT-A3.18    Application Maint and
Support (Tier 2& 3)    Application Maintenance and Support (Tier 2 & 3) - EDI   

CTS-EDI

 

Services provide application hosting, maintenance, and application support of
technical environments supporting EDI transactions. This also includes
development of new maps and enhancements to existing maps as well as customer
implementations.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/11    120 EIT-A3.19    Application Maint and
Support (Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared
Applications - Sales Support   

Sales Support Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications. 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/11    120 EIT-A3.2    Application Maint and Support
(Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared Applications -
EDI   

CTS-EDI

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   North
America    6/30/10    6/30/11    120 EIT-A3.3    Application Maint and Support
(Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared Applications -
Business Intelligence   

Business Intelligence Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   North
America    6/30/10    6/30/11    120



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-A3.4    Application Maint and Support (Tier 2& 3)    Application
Maint and Support (Tier 2& 3) - Shared Applications - Financial Systems   

Financial Support Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/11    120 EIT-A3.4.1    Application Maint and
Support (Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared
Applications - Spend Analytics   

Spend Analytics Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    12/31/09    6/30/11    120 EIT-A3.5    Application Maint and
Support (Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared
Applications - Corporate Applications   

Corporate Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/11    120 EIT-A3.6    Application Maint and Support
(Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared Applications -
Call Center   

Call Center Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   North
America    6/30/10    6/30/11    120 EIT-A3.7    Application Maint and Support
(Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared Applications -
Call Center and EIT Applications   

Call Center and EIT Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/11    120 EIT-A3.8    Application Maint and Support
(Tier 2& 3)    Application Maint and Support (Tier 2& 3) - Shared Applications -
MPT Applications - APO   

MPT - Planning and optimization applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications. 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/13    120



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-A3.9    Application Maint and Support (Tier 2& 3)    Application
Maint and Support (Tier 2& 3) - Shared Applications - MPT Applications -
Vmueller Support   

MPT - Customer Support Applications

 

Services provide application hosting, maintenance, and application support of
technical environments and user-facing support for automated business process
applications 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/13    120 EIT-A3.91A    Application Maint and
Support (Tier 2& 3)    Enterprise Services – Disaster Recovery   

Disaster Recovery plan support for FSP and Treasury Interfaces in addition to
third party Disaster Recovery Support Contract Maintenance for CMP
infrastructure. Costs also include hot site recovery for CMP Applications and
Systems.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   North
America    6/30/10    6/30/11    120 EIT-A3.91B    See EIT-A3.91A    See
EIT-A3.91A   

Pass-Thru portion of EIT-A3.91A

 

Disaster Recovery plan support for FSP and Treasury Interfaces in addition to
third party Disaster Recovery Support Contract Maintenance for CMP
infrastructure. Costs also include hot site recovery for CMP Applications and
Systems.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   North
America    6/30/10    6/30/11    120 EIT-A3.92    Application Maint and Support
(Tier 2& 3)    Enterprise Services – Quality Operations – Dedicated and Shared
applications   

Change control, release management, configuration management, quality control,
and IOQ execution tied to CMP/MPT dedicated applications and shared applications
used by CMP.1, 2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   North
America    6/30/10    6/30/11    120 Total: 24                      EIT-B1.1   
Communication    Communication - E-mail/Mobile Messaging   

Exchange, MS Communicator, BlackBerry Enterprise Server, GoodLink, RightFax,
SharePoint; Services provides configuration, hardware IMACD, support,
maintenance of the technical environments.2

 

Maintenance & Support as defined in the Catalog of Services Section 2

   Global    12/31/09    6/30/11    120 EIT-B2.1    Communication   
Communication - LAN, A/V   

Local network connectivity, Wireless LAN access, Configuration Management,
Performance / Capacity reporting, 24x7 monitoring and NOC support, Maintenance
of Technical Environments, Enable Audio, Video & Internet conferencing.2

 

LAN Maintenance & Support as defined in the Catalog of Services Section 3 AV
Maintenance & Support as defined in the Catalog of Services Section 2

   Global    9/30/09    6/30/11    90



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-B2.2A    Communication    Communication - WAN/MAN/Internet   

Wide Area Network connections, Metro Area Network, Internet and services
(Security, firewall, content filtering) (e.g. MPLS). Data Network Services
include; Router, switch, firewall, configuration, installation and management,
performance / capacity reporting, 24x7 monitoring and NOC support, maintenance
of technical environments.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    9/30/09    6/30/11    90 EIT-B2.2B    See EIT-B2.2A    See
EIT-B2.2A   

Pass-Thru portion of EIT-B2.2A

 

Wide Area Network connections, Metro Area Network, Internet and services
(Security, firewall, content filtering) (e.g. MPLS). Data Network Services
include; Router, switch, firewall, configuration, installation and management,
performance / capacity reporting, 24x7 monitoring and NOC support, maintenance
of technical environments.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    9/30/09    6/30/11    90 EIT-B2.3A    Communication   
Communication - VPN   

Remote VPN connectivity, access and application support; Services provides
configuration, hardware IMACD, support, maintenance of the technical
environments.2

 

Maintenance & Support as defined in the Catalog of Services Section 2

   Global    12/31/09    6/30/11    120 EIT-B2.3B    See EIT-B2.3A    See
EIT-B2.3A   

Pass-Thru portion of EIT-B2.3A

 

Remote VPN connectivity, access and application support; Services provides
configuration, hardware IMACD, support, maintenance of the technical
environments.2

 

Maintenance & Support as defined in the Catalog of Services Section 2

   Global    12/31/09    6/30/11    120 EIT-B2.4    Communication    Enterprise
Services – Network Security from Information Security Team    Manage network
security risks and operational assurance; develop parameters for security and
risks, perform monitoring and compliance reporting.2    North
America    6/30/10    6/30/11    120 EIT-B2.5    Communication    Dominican
Republic Connectivity (WAN/MAN)    CAT 2 costs associated with WAN (Wide Area
Network) and MAN (Metropolitan Area Network - the connection between the two
facilities) third party circuit.2    Dominican
Republic    6/30/10    6/30/11    90



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min
Term    Max Term    Term
Notice
(Days) EIT-B3.1    Communication    Telecom - Hardware/Software/Wireline
Services - CMP Call Centers   

VOIP/PBX, Voicemail, telephony circuitry, CTI

 

Provides support, maintenance, testing, deployment of all hardware and software
(e.g., PBX, v-mail, circuits, routing control services, call center) along with
technical research and strategy development.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/11    120 EIT-B3.2   

Communication

   Telecom - Hardware/Software/Wireline/Conferencing Services - Back Office   

VOIP/PBX, Voicemail, telephony circuitry.

 

Provides support, maintenance, testing and deployment of all hardware and
software (e.g., PBX, v-mail, circuits, routing control services, call center)
along with technical research and strategy development.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    9/30/09    6/30/11    90 EIT-B4.1    Communication    Wireless
Devices - Domestic    2nd and 3rd tier device support for cellular devices.
In-building cellular solutions. 1st tier wireless device support 2    North
America    7/31/09    12/31/09    30 Total: 11                      EIT-C1.1   
Employee Workspace    Service Center   

Services specific to North America (US, Canada, Mexico):

 

Help desk support for employee technology environments (e.g., desktop, laptop,
remote access, business applications, etc). Provides initial troubleshooting
support and escalated support when necessary.2

 

Maintenance & Support as defined in the Catalog of Services Section 2

   North
America    6/30/10    6/30/11    120 EIT-C1.2    Employee Workspace    Service
Center   

Services specific to UK (Basingstoke):

 

Help desk support for employee technology environments (e.g., desktop, laptop,
remote access, business applications, etc). Provides initial troubleshooting
support and escalated support when necessary.2

 

Maintenance & Support as defined in the Catalog of Services Section 2

   UK    8/31/09    8/31/09    120 EIT-C2.1A    Employee Workspace    RTS -
On-site   

On-site desktop support services:

 

On-site support for employee technology environments (e.g., desktop, laptop,
PDA, etc). Provides tier2 troubleshooting support and escalated support when
necessary. Performs hardware deployments, retrievals and technical refresh
activities.2

 

Maintenance & Support as defined in the Catalog of Services Section 2

   North
America    9/30/09    6/30/11    90



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-C2.2    Employee Workspace    RTS - Engineering   

Desktop engineering services:

 

Ensuring hardware and software standards, testing, compatibility, and
functionality assurance.2

 

Maintenance & Support as defined in the Catalog of Services Section 2

   North
America    9/30/09    6/30/11    90 EIT-C2.3    Employee Workspace    Dominican
Republic Local IT Support    On-island IT resources to provide basic IT &
communications support, maintenance, and deployment to neighboring CareFusion
facility.2    Dominican
Republic    6/30/10    6/30/11    90 EIT-C3.1    Employee Workspace    RTS -
Depot   

Remote desktop support services for remote employees (e.g. “The Depot”):

 

Remote help desk support for employee technology environments (e.g., desktop,
laptop, PDA, etc). Provides initial troubleshooting support and escalated
support when necessary.2

 

Maintenance & Support as defined in the Catalog of Services Section 2

   North
America    9/30/09    6/30/11    90 EIT-C4.1    Employee Workspace   
Communication - Collaboration IDM/AD   

ID Management, Active Directory, MDAS, Manual ID Management:

 

Management and admin of user Id’s, maintaining and monitoring technical
environments, providing escalated support when necessary.2

 

Maintenance & Support as defined in the Catalog of Services Section 2

   Global    12/31/09    6/30/11    120 Total: 7                      EIT-D1.1
   Enterprise Computing    Enterprise Computing - Domestic Data Center   

Provide physical (environmental) monitoring of power and cooling systems in the
data center and delivery assurance including failover initiation and management,
fire suppression services and backups; Provide Tier 1 support, monitoring
against service levels, reporting and escalation where necessary.2

 

Maintenance & Support as defined in the Catalog of Services Section 3:

   North
America    6/30/10    6/30/11    120 EIT-D2.1    Enterprise Computing   
Enterprise Computing - International Data Center   

Provide enterprise monitoring, SRT facilitation, root cause analysis for WAN
outages; Provide Tier 1 support, monitoring against service levels, reporting
and escalation where necessary — are based out of Dublin Only.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   Global    6/30/10    6/30/11    120 EIT-D3.1    Enterprise Computing   
Enterprise Computing - Servers and storage   

Provide support, maintenance, reporting, standards compliance and continuous
monitoring for UNIX servers, storage (Tier 1), iSeries, Avamar, BURA, Offsite
Storage, Data Recovery (Shared), and NetBackup.2

 

Maintenance & Support as defined in the Catalog of Services Section 3

   North
America    9/30/09    6/30/11    90



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope   Min Term    Max Term    Term
Notice
(Days) EIT-D3.11    Enterprise Computing    Enterprise Services – Server
Security from Information Security Team    Manage server security risks and
operational assurance; develop parameters for security and risks, perform
monitoring and compliance reporting.2    North
America   6/30/10    6/30/11    120 EIT-D3.2    Enterprise Computing   
Enterprise Computing - Commodity Computing    Provide support, maintenance,
reporting, standards compliance and continuous monitoring for Wintel Servers,
Citrix, VMWare, NAS (Tier 2 & 3), Backups (remote sites).2    North
America   9/30/09    6/30/11    90 EIT-D4.1    Enterprise Computing   
Enterprise Computing - Infrastructure Management - End User    Deployment and
management for desktop security software; support where escalated.2    Global  
9/30/09    6/30/11    90 EIT-D4.2    Enterprise Computing    Enterprise
Computing - Infrastructure Management - Data Center    Deployment and management
for scheduling and monitoring software; support where escalated.2    North
America   9/30/09    6/30/11    90 EIT-D5.1    Enterprise Computing   
Enterprise Computing - Database, ERP, Middleware Administration - Global   
Deployment and management for Middleware, database and business functionality
applications. 2    North
America   6/30/10    6/30/11    120 Total: 8                     EIT-E1.1   
Enterprise Gen and Admin Support    Enterprise General & Admin Support -
Contract Management - Telecommunications and Repairs and Maintenance    Vendor
performance management; managing contract and delivery compliance, quality
performance, and commitment performance    Global
(for
Telecommunications)
North
America
(for
R&M)   9/30/09    6/30/11    90 EIT-E2.1    Enterprise Gen and Admin Support   
Enterprise General & Admin Support - Contract Management - wireline billing &
wireless device support / provisioning    Vendor performance management;
managing contract and delivery compliance, quality performance, and commitment
performance    North
America   9/30/09    6/30/11    90 EIT-E3.1    Enterprise Gen and Admin Support
   Enterprise General & Admin Support - Contract Management - Third Party
Application Maintenance and Support    Vendor performance management; managing
contract and delivery compliance, quality performance, and commitment
performance    Global   9/30/09    6/30/11    90 EIT-E4.1    Enterprise Gen and
Admin Support    Enterprise General & Admin Support - Asset Management   
Tracking hardware and software licensing, reporting, warranty management, vendor
compliance and renewals    North
America   9/30/09    6/30/11    90



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-E6.1    Enterprise Gen and Admin Support    Enterprise General &
Admin Support - Core Processes    Service delivery management (SDM), examples:
Service Restoration, Escalation & Notification, Daily Incident Review, Root
Cause Analysis, Problem Resolution, Service Request Management, Demand
Management, Training, Client Satisfaction.1    North
America    9/30/09    6/30/11    90 EIT-E6.1.1    Enterprise Gen and Admin
Support    EIT Performance and Service Management    Provide management of
metrics and measures including application SLAs, IT operational performance, and
executive level reports    North
America    9/30/09    6/30/11    90 EIT-E6.1.2    Enterprise Gen and Admin
Support    EIT Process Services    EIT process services team support including
process governance and management of OWOW site/processes.1    North
America    9/30/09    6/30/11    90 EIT-E6.1.4    Enterprise Gen and Admin
Support    Ent. General & Admin Support - Compliance EIT SOX Testing    SOX
controls testing services for EIT controls managed by Cardinal during the EIT
Application and Infrastructure TSA periods.1    North
America    9/30/09    6/30/11    90 EIT-E6.1.5    Enterprise Gen and Admin
Support    Operational Excellence COE    Providing oversight, guidance and
training to support the execution of operational excellence projects to improve
shared EIT processes    North
America    9/30/09    6/30/11    90 EIT-E6.1.6    Enterprise Gen and Admin
Support    EIT Operational Excellence    Providing oversight, guidance and
training to support the execution of operational excellence projects to improve
shared EIT processes.1    North
America    9/30/09    6/30/11    90 Total: 10                      EIT-G1.1   
Other    Depreciation    Depreciation on Shared Fixed Assets - CareFusion
portion of corporate level IT investments benefiting all segments.       6/30/11
   6/30/11    N/A EIT-G2.1    Other    R&M    Repairs and Maintenance Contracts
and Agreements - TSA costs will be handled as Pass-Thru costs. Actual incurred
costs will be passed thru on a monthly basis to CareFusion.       6/30/11   
6/30/11    N/A EIT-G3.1    Other    Executive Leadership    Administrative
Assistants, Senior Vice Presidents, and Above       6/30/11    6/30/11    N/A
EIT-G4.1    Other    Other Labor    Other areas of EIT that are shared across
segments - NOT included in direct labor above. Areas are: Application Services,
PMO, Customer Sales and Solutions       6/30/11    6/30/11    NA EIT-G4.1B   
Other    Other Labor    Other areas of EIT that are shared across segments - NOT
included in direct labor above. Areas are: Shared / Transformation team, ES/TS
management (not included in G3.1 or management allocation), and Financial
Solutions.       6/30/10    6/30/11    120 EIT-G5.1A    Other    Other Non-Labor
   Other spend not captured in other categories: Technology equipment lease,
building (McGaw Park Dutch Schmidt Data Center), outside services, license &
permits, and delivery.       6/30/11    6/30/11    N/A EIT-G5.1B    Other   
Other Non-Labor    Other spend not captured in other categories: Consulting,
employee activities, T&E, recruiting, relocation, and supplies (non-capital
equipment).       6/30/10    6/30/11    120



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-G5.1C    See EIT-G5.1B    See EIT-G5.1B    Pass-Thru portion of
EIT-G5.1B       6/30/10    6/30/11    120 EIT-G6.1A    Other    Cellular   
Payment of bills for Sprint, Verizon, and ATT cellular services. Fixed amount to
be billed monthly as part of TSA.1       6/30/11    6/30/11    N/A EIT-G6.1B   
See EIT-G6.1A    See EIT-G6.1A    Pass-Thru portion of EIT-G6.1A. When
CareFusion establishes direct contracts with telecom vendors, the Pass-Thru
telecom billing amounts will be adjusted accordingly.       6/30/10    6/30/11
   60 EIT-G7.1A    Other    Non-Cellular    Payment of bills for local, long
distance, WAN / LAN, conferencing, pagers, etc. Fixed amount to be billed
monthly as part of TSA.1       6/30/10    6/30/11    120 EIT-G7.1B    See
EIT-G7.1A    See EIT-G7.1A    Pass-Thru portion of EIT-G7.1A. When CareFusion
establishes direct contracts with telecom vendors, the Pass-Thru telecom billing
amounts will be adjusted accordingly.       6/30/10    6/30/11    120 EIT-G8.1
   Other    Project-Work    Estimated portion of project expense to complete
corporate shared investments that will benefit all segments. Amount represents
estimate to complete FY09 Shared in flight projects and FY10 new corporate
shared portfolio.3       N/A    6/30/11    N/A Total: 13                     
EIT-M1.1 (EIT -G1.1)    MPT    Depreciation    Depreciation on Shared Fixed
Assets - CareFusion portion of IT investments benefiting all segments.4    North
America    N/A - subject
to EIT - G1.1
parent    6/30/13    120 EIT-M1.2 (EIT-G2.1)    MPT    R&M    Repairs and
Maintenance Contracts and Agreements - TSA costs will be handled as Pass-Thru
costs. Actual incurred costs will be passed through on a monthly basis to
CareFusion via the TSA.4,    North
America    N/A - subject
to EIT - G2.1
parent    6/30/13    120 EIT-M1.3 (EIT-G7.1A)    MPT    Non-Cellular    Payment
of bills for local, long distance, WAN / LAN, conferencing, pagers, etc. Fixed
amount to be billed monthly as part of TSA.1, 4    North
America    N/A - subject
to EIT -
G7.1A
parent    6/30/13    120 EIT-M1.4 (EIT-D1.1)    MPT    Enterprise Computing -
Domestic Data Center   

Provide physical (environmental) monitoring of power and cooling systems in the
data center and delivery assurance including failover initiation and management,
fire suppression services and backups (including Iron Mountain); Provide Tier 1
support, monitoring against service levels, reporting and escalation where
necessary.2, 4

 

Maintenance & Support as defined in the Catalog of Services Section 3

   North
America    N/A - subject
to EIT - D1.1
parent    6/30/13    120 Total: 4                     



--------------------------------------------------------------------------------

Cardinal Health Services — HR/HRS

 

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) HR - 4    HR    Learning    LMS system support    NA    0    6/30/10   
60 HR - 5    HR    Compensation Planning Cycle Support    Compensation Planning
Cycle Support    NA    0    9/30/09    60 HR - 6    HR    Compensation COE
Administration    COE compensation support, data integrity audit, SOX
reporting/Audit reporting    NA    0    6/30/10    60 HR - 7    HR    Benefits
Administration    COE benefits support, escalated issues, vendor management, PTO
payout and exceptions.    NA    12/31/09    12/31/09    60 Int - 2   
International    Canada Payroll and HR Administrative Services    CHC 301
(CareFusion) receives HR administrative services (HRMS, Payroll, Benefits Admin)
from Source Medical Corp (HSCS) billed under an services agreement with no
expiration including payroll and administrative services.7    Canada    6/30/10
   9/30/10    60 Int - 3    International    COLA & Compensation Services   
Provide biannual cost of living adjustments, along with other compensation
services for CareFusion Global Assignees, as requested.7    Multi-
Country    0    12/31/09    60 Int - 4    International    BTA Benefits   
Provide Business Travel and Accident coverage for CareFusion Global Assignees
for remaining prepaid coverage period.    Multi-
Country    0    12/31/09    60 HRS - 1    HR Services    Third-Party HR Vendor
Provided Solutions - Base Fees    Third-party HR service provider contracted
base fees. Note that services listed in Schedule 4 of the contract will be
reviewed for joint impacts during the TSA period and assessed for allocation to
Cardinal Health vs. CareFusion as needed.7    NA    8/31/10    9/30/10    90 HRS
- 2    HR Services    Third-Party HR Vendor Provided Solutions - Variable fees
   Third-party HR service provider Variable fees - incremental to services
covered in base fees such as SOW fees and fees based on transaction volumes.7   
NA    8/31/10    9/30/10    90 HRS - 3    HR Services    Project Green SOW # 3
(Third-Party HR Vendor Provided Solutions - TSA Period Incremental Fees)   
Incremental support costs that third-party HR service provider will incur to
support CareFusion during the TSA.7    NA    11/30/09    9/30/10    90



 

HRS - 4    HR Services    Internal Labor peforming Vendor management, contract
management and Third-Party HR Vendor Interaction    HRS Services costs for
vendor management support during TSA.5, 7    NA    8/31/10    9/30/10    90 HRS
- 5    HR Services    External Labor performing Supplemental Project Management
and business analysis support    External labor to support HR Services projects
and production support activities.5, 7    NA    8/31/10    9/30/10    90



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) HRS - 6    HR Services    EIT Labor providing support for interfaces and
interdependencies with Third-Party HR Vendor    Internal IT labor to support HR
Services projects and production support activities related to interfaces with
HR Peoplesoft application.5, 7    NA    8/31/10    9/30/10    90 Benefits-1   
Benefit Costs    Health & Welfare Benefits    Estimate of direct benefit costs.
Domestic & Global Assignees attributable to CareFusion headcount. 7    NA &
Global
Assignees    12/31/09    12/31/09    60 Benefits-2    Benefit Costs    Health &
Welfare Benefits    Estimate of employee withholdings for Health & Welfare
Benefits. These withholdings combined with the per eligible employee per month
charge described in Benefits 1 will approximate the entire direct cost of Health
& Welfare benefits coverage for the CareFusion employee population. 7    NA &
Global
Assignees    12/31/09    12/31/09    60



--------------------------------------------------------------------------------

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) Ops - 1    Operations    Technical Services for international Convertors
products    El Paso (Cardinal Health) Technical Services provides support for
International (CareFusion) sourcing of Convertors products. Services are in the
form engineering time in support of product enhancements and material changes.
   Europe    0    11/30/09    60 Ops - 2    Operations    Provide purchasing and
logistics services for International CAPP manufacturing activities   

El Paso (Cardinal Health) currently manages some of the raw materials used to
make Convertors products for sale by Carefusion in Japan, Australia and New
Zealand. El Paso will provide continuity of services for the purchase,
consolidation and forwarding of raw materials to vendors in China.

 

Additionally, El Paso will continue to manage logistics for laminated materials
for International. As per ICA # 72 referred to as the Lamination Agreement,
CareFusion should have taken ownership of laminated materials at the dock in El
Paso. Cardinal Health El Paso will continue to manage freight and delivery for
laminated materials for CareFusion for the term of this agreement.

 

El Paso will pay the raw materials vendors within 30 days of purchase, however,
will not receive payment from CareFusion Finshed Goods suppliers for 120 days as
is the current practice. As such, this service includes the carrying cost for
the investment in Accounts Receivable.

 

This service is limited as follows:

 

El Paso will only manage current activity.

 

El Paso will not manage any new vendors during the term of the agreement

 

El Paso will not develop any new ship-to locations during the term of the
agreement

   Products
that are
made in
China
and sold
in
Europe,
Japan,
Australia
and New
Zealand.    0    9/30/09    none R&D - 1    R&D    Technical Services for
Respiratory Care R&D engineering: Project Side-Step    Cardinal Health Singapore
R&D department will provide support to Project Side-Step (Respiratory Care
(CareFusion) R&D engineering project in China). Services are in the form of
engineering time and expenses in support of process and product qualification,
project management, FOC and technical support for initial production run.   
China    0    12/31/09    60 R&D - 2    R&D    Technical Services for
Respiratory Care R&D engineering: VIS Mass Reduction    Cardinal Health
Singapore R&D department will provide support to the VIS Mass Reduction project
(Respiratory Care (CareFusion) R&D engineering) in China. Services are in the
form of engineering time and expenses in support of process and product
qualification, project management, FOC and technical support for initial
production run.    China    0    12/31/09    60 QRA - 1    QRA    Complaint and
Recall Processing   

The Professional Services department will process customer complaints (including
communication to plants and obtaining samples) for the VMueller, Interventional
Specialties, Patient Care, and Legacy Prep businesses. Professional Services
will obtain information from customers to enable proper classification and
submit the required information to FDA. Note: MedWatch complaints are those that
result in a death or injury. In the event of a CMP recall, Professional Services
will notify FDA, notify customers (distributors and end users), manage affected
inventories, reconcile quantities, and achieve closure. This includes support of
the FCA Tracker software in CMP operation.

 

*Assumes 2 recall per year. A cost of $20k will be rendered for each additional
recall.

   Global    0    6/30/11    60 Contracts-1    Contracts    Rebate Processing   

Provide rebate processing for 25 Care Fusion suppliers, equating to 107,000
rebateable contract lines per month. Services include: Daily report prepared for
accounting to post, monthly rebate reporting and “long-form” production, monthly
production and submission of 867/Sales & Trace reports to suppliers, rebate
discrepancy research and resubmission management.

 

This service assumes a volume of 107,000 rebateable contract lines per month.
Each incremental 50,000 rebateable contract lines per month will result in the
necessity of an additional resource and revision to the monthly cost
accordingly.

   North
America    0    6/30/11    60 QA-1    QA    Engineering/Inspection Services for
Respiratory Care    Cardinal Health Singapore Quality department will provide
support to Respiratory Care (CareFusion) in China in the form of
engineering/inspection time and expenses in support Project Management of the
Trach Care kit transfer from Amsino / Kangnuo to Amsino / Jading, and technical
support for initial production run.    Singapore    0    12/31/09    60
Int-Acctg-1    Accounting    Accounting Support    Provide ongoing accounting
support for the CareFusion Shanghai entities    China    9/30/2009    12/31/09
   30



--------------------------------------------------------------------------------

 

 

Cardinal Health Services — IPS

 

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) IPS - 1    Sales Operations Master Data Management    Master Data
Management Maintenance    Provide service to link customers across business
units.8    Dublin    12/31/09    6/30/11    7 IPS - 2    Sales Compensation   
Exchange data related to sales team performance    Provide data as a service on
a monthly basis to calculate commissions and bonuses and create associated
reporting. Needed until CMP can train and resource individuals to appropriately
access data and drives (Data Warehouse, DWMS, proprietary sales comp share drive
data) . More specifically, temp labor used for completion of FY09 close, set up
of FY10, transitioning scorecards within Sales Comp    McGaw    7/31/09   
10/31/09    7 IPS - 3    Sales Compensation    Data warehouse system maintenance
to support sales incentive compensation processing (i.e. McGaw Park/MPS sales
data warehouse, kit component tracing system, & DMG tracings)    Cardinal Health
individual providing data and information to support CareFusion sales incentive
compensation processing (i.e. McGaw Park/MPS sales data warehouse, kit component
tracing system, & DMG tracings). Systems used in providing this service include
data warehouse, data warehouse system maintenance, and business objects.   
McGaw    7/31/09    6/30/11    30



--------------------------------------------------------------------------------

 

 

Cardinal Health Services — GFS

 

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) GFS-1    Finance    FSP Operation Services (RTR, PTP, ALM, OTC, BI, BCS,
Security)    FOS will supplement current staff with contractors/associates to be
managed by current FOS leads for Spin Co (estimated at 16). Staffing for
CareFusion will be incremental as permanent staff is not expected to go down
after spin due to support requirements. (Detailed activities will include:
Maintenance, IDOC’s, master data, security setup and maintenance, interface
maintenance, cross reference tables, Asset management, month-end close support,
opening/closing periods, budget loads, reporting)    Global    0    6/30/11   
60 GFS-2    GFS    EIT hardware/software purchasing support    Purchasing
support for IT hardware/software for CareFusion until ultimate transfer of EIT
services.    North
America    0    6/30/11    60 GFS-3    GFS    Check Printing    Cardinal Health
will provide check stock, labor, equipment, and mail services needed to print
and mail CareFusion checks (drafts).    North
America    0    12/31/09    60



--------------------------------------------------------------------------------

Cardinal Health Services — MPT/DMG/QRA

 

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) GL - 1    Global Logistics (GL)    Procurement Settlement Strategic
Management Month-End Reporting Visibility Tool Support   

Cardinal Health Global Logistics (GL) will continue to provide support for
International (CareFusion) spot air heavyweight and ocean rate quotes consistent
with pre-separation activity. This includes rate-matrix updating and management
and fuel surcharge calculations and amendments.

 

GL will continue to manage the month-end activities and the current tactical
process of freight and other related payments in the lanes. This assumes strong
participation as needed by a CareFusion representative to provide information
that may no longer be available to Cardinal Health.

 

GL will continue to manage the strategic relationship with the carriers to
CareFusion’s benefit as GL sees appropriate. There are no guarantees that there
will be resolution to CareFusion’s expectations.

 

~ Monthly Review of logistics data with business units, Carriers, and Global
Trade to monitor and recommend adjustments to achieve minimum quantity
commitments in corporate ocean contracts.

 

GL will continue to provide consultation services to assist CareFusion in the
advancement of the Ocean Visibility tool. This includes inclusion of CareFusion
issues in our carrier interactions, but does not include support for bringing up
booking locations other than Thailand, US, and Malaysia.

 

(Limited to 15 hours per week. If exceeding that amount, service to be
revisited)

   Global    8/31/09    12/31/09    30



--------------------------------------------------------------------------------

 

 

Cardinal Health Services — TAX

 

Ref ID

  

Function

  

Service

  

Description/Comments

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) Tax - 1    Tax    Transactional & Property Tax related services   
Assistance with overflow workload related to newly transitioned CH Solutions and
Viasys tasks    Dublin    0    9/30/09    7 Tax - 2    Tax    Property & Sales
Tax outsourcing services    Pass-through of personal property and sales tax
outsourcing costs (these services to be provided by third parties).    Dublin   
0    9/30/09    7



--------------------------------------------------------------------------------

 

Footnotes

1

These Services shall be reviewed quarterly for purposes of Section 10.01(c) of
this Agreement.

2

Services provided are subject to Section 2.06(b) of this Agreement.

3

As soon as practicable but in any event at least 15 days prior to commencement
of any of the projects covered under this line item EIT-G8.1, Cardinal Health
shall provide project details to CareFusion for its review and discussion. Such
review and discussion shall not limit Cardinal Health’s ability to commence the
projects or CareFusion’s ability to dispute the Services under this Agreement.

4

CareFusion is required to maintain this Service, or its parent Service (noted in
parenthesis), for at least the duration of EIT-A3.12, and the Service only
becomes valid when the respective parent Service has been terminated. This
Service is not required to be maintained beyond the termination of A3.12.

5

The pricing of these Services shall be reviewed and adjusted for any significant
events that would materially effect the costs associated with providing these
Services (e.g., RIF or other significant cost reduction).

6

Intentionally deleted.

7

This Service is not subject to the Service Extension described in
Section 10.01(d) of this Agreement.

8

Canceled if GFS-1 is terminated.



--------------------------------------------------------------------------------

Schedule B

Cardinal Health Facilities

None.



--------------------------------------------------------------------------------

Schedule C

CareFusion Services

 

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) EIT-R1.1    Reverse    Application Management & Support: existing
provider    Provide technical support for the web, database, and application in
its code base. Learning Management System functional support (e.g. Courseware
development, administration functionality provided by the administration tools
within the Learning Management System application) will be provided as indicated
in HR-R1. Please see HR-R1, HR-R2 and HR-R3 for additional TSA coverage related
to Learning Management System support.    North
America    12/31/09    6/30/11    60 EIT-R3.1    Reverse    Application
Management & Support: Malta C12 - Existing Provider    CareFusion resources
provide ERP support to Cardinal Manufacturing site in Malta    Global   
12/31/09    6/30/10    120 EIT-R4.1    Reverse    Asset depreciation    Total
capital and expense associated with the Viasys Complaint Management Project
attributable to Cardinal Health    Global    12/31/09    6/30/10    120 HR - R1
   HR    Learning Management System   

Functional TSA includes:

 

•   If Cardinal reports a functional bug on their system, then resources will be
available to resolve that bug.

 

•   Assisting Cardinal course developers with deploying courses on Cardinal
Learning Management System. (This does not include course development. See HR-R2
for content development TSA.)

 

•   Integrating new Stakeholders, new users onto the Cardinal Learning
Management System

 

•   Customer service, Quality/LMS interface, author and execute test scripts
when changes are made to the Cardinal Learning Management System, load
courseware onto Learning Management System, manage training records.

 

Functional TSA does NOT include:

 

•   Implementing enhancements designed for CareFusion onto the Cardinal system

   Domestic
USA only    0    6/30/11    60 HR - R2    HR    Learning Management Content   
Provide assistance to Cardinal on Learning Management content development on an
on-call basis. Note that approval of content development project(s) estimates is
required from Cardinal prior to services being rendered.    Domestic
USA only    0    6/30/11    60



--------------------------------------------------------------------------------

CareFusion Services

 

Ref ID

  

Function

  

Service

  

Description

   Geographic
Scope    Min Term    Max Term    Term
Notice
(Days) HR - R3    HR    Learning Management System   

TSA includes:

 

•   Routine software maintenance and enhancements required for Cardinal Learning
Management System system. If Cardinal reports a technical bug on their system,
then resources will be available to resolve that bug. There will also be
resources available to implement enhancements deemed necessary by the Cardinal
governance board, and to generate customer reports.

   Domestic
USA only    12/31/09    6/30/11    60 VMD - R1    V Mueller Distribution
Services    Provide general customer service and warehouse operations to support
of Cardinal Health national sample center and applicable business    Provide C/S
support (2) FTE’s to provide order fulfillment activity for HSCS “less than
case” quantity sales rep samples for the current level of Cardinal Health sku’s.
Case quantity sales rep sample requests are not handled by the National Sample
Center. Provide distribution support to provide general warehouse services of
the following: inbound receipt, pick, pack, ship activity. Provide limited
finance support to process monthly financial charge back to the Cardinal Health
BU based on outbound orders. Increase in current business sku’s managed today
which would increase the headcount to support would need to be agreed by
CareFusion in advance of the sku add and any additional headcount (temporary
labor) would be absorbed by Cardinal Health. This Service is not subject to the
Service Extension described in Section 10.01(d) of this Agreement.    Domestic
USA only    9/30/09    6/30/10    90 QRA - R1    QRA    Authorized Rep   
Functions required by the European Union including registration of products with
European governments, maintenance of regulatory documents, administration of
complaints that pertain to death or injury, and various other duties. During the
term of the agreement, the duties will diminish to simply forwarding information
to the new Cardinal Health Authorized Rep.    Europe    0    6/30/11    60 QRA -
R2    QRA    Language Translation    Use CareFusion network of language
translators for multilingual product labels    Global    0    6/30/11    60 Tax
- R1    Tax    Transactional & Property Tax related services    Assistance with
overflow workload related to newly transitioned HSCS-M tasks.    McGaw    0   
9/30/09    7 Corp Dev-R1    Corporate Development    Corporate Development
Services    Corporate Development Services related to specified project.    UK
   0    10/31/09    7



--------------------------------------------------------------------------------

Schedule D

CareFusion Facilities

None.